Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 1 of 60 Page ID #:1523



 1   Dan Stormer, Esq. [S.B. # 101967]
     Brian Olney, Esq. [S.B. #298089]
 2   HADSELL STORMER RENICK & DAI LLP
     128 N. Fair Oaks Avenue
 3   Pasadena, California 91103
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 5           bolney@hadsellstormer.com
 6
     Attorneys for Plaintiffs
 7
     [Additional Counsel continued on next page]
 8
 9                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10
     KARLA GARCIA ARANDA, an                       Case No.: 19-cv-01770-RGK (RAO)
11   individual; ALFREDO ARANDA, an                [Assigned to the Honorable R. Gary
     individual; and Minor Plaintiff B.A., by      Klausner– Courtroom 850]
12   and through his Guardian ad Litem, Robert
     Jacobs,                                       [PROPOSED] THIRD AMENDED
13                                                 COMPLAINT FOR DAMAGES
                       Plaintiffs,                   1. Violation of Civil Rights 42 U.S.C.
14                                                       § 1983 (Fourth Amendment)
            v.
15                                                   2. Violation of Civil Rights 42 U.S.C.
     COUNTY OF LOS ANGELES, a public                     § 1983 (Municipal Liability - Monell)
16   entity, LOS ANGELES DEPARTMENT
     OF CHILDREN AND FAMILY                          3. Violation of Civil Rights 42 U.S.C.
17   SERVICES, a subdivision of the County               § 1983 (Fourteenth Amendment:
     of Los Angeles; RUBEN JIMENEZ, an                   Procedural Due Process)
18   individual; MELISSA RAMIREZ, an
     individual; LYDIA BUENO, an                     4. Violation of Civil Rights 42 U.S.C.
19   individual; ALEXANDRA RONCES, an                    § 1983 (Fourteenth Amendment:
     individual; GLADYS ESCOBEDO, an                     Substantive Due Process)
20   individual; EVITA SALAS, an individual,
     ANTONIA LOPEZ, an individual;                 (Supplemental Jurisdiction)
21   RACHEL SIMONS, an individual;                   5. Negligence (Cal. Civ. Code §§ 1714
     GLORIA MEJIA, an individual;                        and 3333)
22   STEPHANIE MORALES, an individual;
     LAURA LUNA, an individual; SANDRA               6. Negligence Per Se
23   JIMENEZ, an individual; OFFICER                 7. Violation of Mandatory Duty
     PACHECO, an individual; OFFICER                 8. Bane Act (Cal. Civ. Code. § 52.1)
24   ESPINOZA, an individual, and DOES 1-
     10,                                            DEMAND FOR JURY TRIAL
25                                                 Complaint filed:         August 15, 2018
                      Defendants.
26                                                 Trial Date:              March 31, 2020

27
28
     THIRD AMENDED COMPLAINT
Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 2 of 60 Page ID #:1524



 1   [Additional Counsel continued from previous page]
 2
     Olu K. Orange, Esq. (SBN 213653)
 3   o.orange@orangelawoffices.com
     ORANGE LAW OFFICES, P.C.
 4   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, California 90010
 5   TEL: (213) 736-9900
     FAX: (213) 417-8800
 6
 7   Rachel Steinback, Esq. (SBN 310700)
     LAW OFFICE OF RACHEL STEINBACK
 8   P.O. Box 291253
     Los Angeles, CA 90029
 9   Telephone: (213) 537-5370
     Facsimile: (213) 232-4003
10   Email: steinbacklaw@gmail.com
11
     Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     THIRD AMENDED COMPLAINT
Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 3 of 60 Page ID #:1525



 1         COME NOW PLAINTIFFS, Minor Plaintiff B.A., by and through his Guardian
 2   ad Litem, Robert Jacobs; and KARLA GARCIA ARANDA (“Karla”), and ALFREDO
 3   ARANDA (“Alfredo”) (B.A., Karla, Alfredo collectively, "Plaintiffs") and hereby allege
 4   as follows:
 5                                JURISDICTION AND VENUE
 6         1.      Plaintiffs bring this case pursuant to 42 U.S.C. §§ 1983, 1988. Jurisdiction
 7   is based upon 28 U.S.C. §§ 1331, 1343 (1–4). Supplemental jurisdiction exists over the
 8   state claims and Defendants pursuant to 28 U.S.C. § 1367. Plaintiffs have satisfied the
 9   Tort Claims Act as to California state law claims made herein.
10         2.      The claims alleged herein arose from events or omissions that occurred in
11   the County of Los Angeles. Therefore, venue lies in the Central District of California
12   pursuant to 28 U.S.C. § 1391(b)(2).
13                                           PARTIES
14         3.      At all times relevant herein, Plaintiffs were residents of Los Angeles
15   County, California. Plaintiff Karla Garcia Aranda is the mother of minor Plaintiff B.A.
16   Plaintiff Alfredo Aranda was B.A.’s father until his death in late 2019. At the time of the
17   incidents giving rise to the causes of action began, B.A. was the age of eleven years old.
18         4.      Plaintiffs are informed, believe, and thereupon allege that Defendant
19   COUNTY OF LOS ANGELES (“Defendant County”) is a duly constituted
20   governmental entity in the State of California, and is, or was, the employer of all
21   individually named Defendants including, but not limited to, those who are sued in their
22   individual and official capacities, as well as one, or all, of Defendant DOES 1 through
23   10.
24         5.      The identities, capacities, and/or or nature of involvement of Defendant
25   DOES 1 through 10 (“Doe Defendants”) are presently unknown to Plaintiffs. Plaintiffs
26   therefore sue such persons using “Does” as fictitiously-named defendants. Plaintiffs are
27   informed, believe, and thereupon allege that there is likely to be evidentiary support to
28   prove that each Doe Defendant was involved in some manner and legally responsible for

     THIRD AMENDED COMPLAINT                       -1-
Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 4 of 60 Page ID #:1526



 1   the acts, omissions, and/or breaches of duty alleged below. Plaintiffs will amend the
 2   Complaint to name the Doe Defendants upon learning their true identities and roles in
 3   the actions complained of herein.
 4         6.     All of the facts, acts, omissions, events, and circumstances herein
 5   mentioned and described occurred in the County of Los Angeles, State of California, and
 6   the corporate and/or entity Defendants, and each of them, are residents of the County of
 7   Los Angeles, State of California, and/or have their principal place of business in said
 8   County and State, and/or are doing business in said County and State.
 9         7.     Plaintiffs are informed, believe, and thereupon allege that all Does were
10   employed by Defendant County and were, at all times relevant and material to this
11   Complaint, acting within the course and scope of their employment duties for Defendant
12   County, and under color of law. Plaintiffs are informed, believe, and thereupon allege
13   that each of the individual Defendants’ acts were known to, discovered by, approved by,
14   and/or ratified by Defendant County, by and through their policy makers, decision
15   makers, officials, officers, and/or supervisors and applicable Doe Defendants.
16         8.     Plaintiffs are informed, believe, and thereupon allege that all Defendants
17   employed by Doe Defendants, at all times relevant and material to this Complaint, were
18   acting within the course and scope of their employment duties for Doe Defendants,
19   under color of law. Plaintiffs are informed, believe, and thereupon allege that each of the
20   individual Defendants’ acts were known to, discovered by, approved by, and/or ratified
21   by Doe Defendants, by and through policy makers, decision makers, and/or supervisors,
22   including applicable Doe Defendants.
23         9.     Plaintiffs are informed, believe, and thereupon allege that officials,
24   supervisors, policy makers, and other individuals with the authority to set or modify
25   municipal and/or departmental policy, de jure or de facto, of Defendant County and/or
26   Doe Defendants, participated in, approved of, ratified, and/or failed to prevent the acts
27   by individually named defendants and Doe Defendants of which Plaintiffs complain
28   herein.

     THIRD AMENDED COMPLAINT                       -2-
Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 5 of 60 Page ID #:1527



 1         10.    Plaintiffs are informed, believe, and thereupon allege that at all times herein
 2   mentioned, each of the Defendants—including officials, supervisors, watch
 3   commanders, and other policy makers from Defendant County and/or Doe Defendants
 4   and their agents—was the agent, employee, or co-conspirator of one other, some, or all
 5   of their Co-Defendants. Plaintiffs are informed, believe, and thereupon allege that
 6   individually named defendants and each of the Doe Defendants, acting individually
 7   and/or in concert with each other, engaged in a common plan to wrongfully deprive
 8   Plaintiffs, and each of them, of their respective rights to privacy, familial association,
 9   security in person and effects, freedom from unreasonable seizures, and due process of
10   law, among others described herein. In doing each and all of the things herein
11   mentioned, or neglecting or intentionally failing to rectify said misconduct, each and all
12   Defendants were acting pursuant to a de facto policy and within the scope of such
13   agency, employment, and conspiracy and with full permission, knowledge, approval,
14   ratification, and support of each other.
15         11.    At all times relevant herein, Defendant COUNTY OF LOS ANGELES,
16   DEPARTMENT OF CHILDREN AND FAMILY SERVICES ("DCFS") was and is a
17   subdivision or entity of the COUNTY OF LOS ANGELES.
18         12.    At all times relevant herein, Defendant social worker, RUBEN JIMENEZ,
19   ("CSW JIMENEZ") was an individual residing, on information and belief, in the County
20   of Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting
21   under color of law and within the course and scope of his employment, and driven by
22   COUNTY'S official policies and practices.
23         13.    At all times relevant herein, Defendant social worker ILANA LARA
24   ("CSW LARA") was an individual residing, on information and belief, in the County of
25   Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting under
26   color of law and within the course and scope of her employment, and driven by
27   COUNTY'S official policies and practices.
28         14.    At all times relevant herein, Defendant social worker MELISSA RAMIREZ

      THIRD AMENDED COMPLAINT                       -3-
Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 6 of 60 Page ID #:1528



 1   ("CSW RAMIREZ") was an individual residing, on information and belief, in the
 2   County of Los Angeles, and an officer, agent and employee of COUNTY and DCFS,
 3   acting under color of law and within the course and scope of her employment, and
 4   driven by COUNTY'S official policies and practices.
 5         15.   At all times relevant herein, Defendant social worker LYDIA BUENO
 6   ("CSW BUENO") was an individual residing, on information and belief, in the County
 7   of Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting
 8   under color of law and within the course and scope of her employment, and driven by
 9   COUNTY'S official policies and practices.
10         16.   At all times relevant herein, Defendant social worker ALEXANDRA
11   RONCES ("CSW RONCES") was an individual residing, on information and belief, in
12   the County of Los Angeles, and an officer, agent and employee of COUNTY and DCFS,
13   acting under color of law and within the course and scope of her employment, and
14   driven by COUNTY'S official policies and practices.
15         17.   At all times relevant herein, Defendant social worker GLADYS
16   ESCOBEDO ("CSW ESCOBEDO") was an individual residing, on information and
17   belief, in the County of Los Angeles, and an officer, agent and employee of COUNTY
18   and DCFS, acting under color of law and within the course and scope of her
19   employment, and driven by COUNTY'S official policies and practices.
20         18.   At all times relevant herein, Defendant social worker EVITA SALAS
21   ("CSW SALAS") was an individual residing, on information and belief, in the County of
22   Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting under
23   color of law and within the course and scope of her employment, and driven by
24   COUNTY'S official policies and practices.
25         19.   At all times relevant herein, Defendant social worker ANTONIA LOPEZ
26   ("CSW LOPEZ") was an individual residing, on information and belief, in the County of
27   Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting under
28   color of law and within the course and scope of her employment, and driven by

     THIRD AMENDED COMPLAINT                     -4-
Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 7 of 60 Page ID #:1529



 1   COUNTY'S official policies and practices.
 2         20.   At all times relevant herein, Defendant social worker RACHEL SIMONS
 3   ("CSW SIMONS") was an individual residing, on information and belief, in the County
 4   of Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting
 5   under color of law and within the course and scope of her employment, and driven by
 6   COUNTY'S official policies and practices.
 7         21.   At all times relevant herein, Defendant social worker GLORIA MEJIA
 8   ("CSW MEJIA") was an individual residing, on information and belief, in the County of
 9   Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting under
10   color of law and within the course and scope of her employment, and driven by
11   COUNTY'S official policies and practices.
12         22.   At all times relevant herein, Defendant social worker STEPHANIE
13   MORALES ("CSW MORALES") was an individual residing, on information and belief,
14   in the County of Los Angeles, and an officer, agent and employee of COUNTY and
15   DCFS, acting under color of law and within the course and scope of her employment,
16   and driven by COUNTY'S official policies and practices.
17         23.   At all times relevant herein, Defendant social worker LAURA LUNA
18   ("CSW LUNA") was an individual residing, on information and belief, in the County of
19   Los Angeles, and an officer, agent and SUPERVISING employee of COUNTY and
20   DCFS, acting under color of law and within the course and scope of her employment,
21   and driven by COUNTY'S official policies and practices.
22         24.   At all times relevant herein, Defendant social worker SANDRA JIMENEZ
23   ("CSW S. JIMENEZ") was an individual residing, on information and belief, in the
24   County of Los Angeles, and an officer, agent and employee of COUNTY and DCFS,
25   acting under color of law and within the course and scope of her employment, and
26   driven by COUNTY'S official policies and practices.
27         25.   At all times relevant herein, Defendant Sheriff PACHECO ("OFFICER
28   PACHECO") was an individual residing, on information and belief, in the County of Los

     THIRD AMENDED COMPLAINT                     -5-
Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 8 of 60 Page ID #:1530



 1   Angeles, and an officer, agent and employee of COUNTY, the Sheriffs' Department,
 2   acting under color of law and within the course and scope of his employment.
 3         26.    At all times relevant herein, Defendant Sheriff ESPINOZA ("OFFICER
 4   ESPINOZA") was an individual residing, on information and belief, in the County of
 5   Los Angeles, and an officer, agent and employee of COUNTY, the Sheriffs' Department,
 6   acting under color of law and within the course and scope of his employment.
 7         27.    As a result of the acts and omissions alleged herein, Minor Plaintiff B.A.
 8   suffered physical abuse, neglect, PTSD, anxiety, fear, hopelessness, depression, forced
 9   separation, inability to focus and concentrate, trouble sleeping, severe and profound
10   emotional and mental distress.
11         28.    As a result of the acts and omissions alleged herein, Plaintiff Karla Garcia
12   Aranda suffered forced separation, PTSD, anxiety, fear, hopelessness, depression,
13   inability to focus and concentrate, trouble sleeping, severe and profound emotional and
14   mental distress.
15         29.    As a result of the acts and omissions alleged herein, Plaintiff Alfredo
16   Aranda suffered forced separation, PTSD, anxiety, fear, hopelessness, depression,
17   inability to focus and concentrate, trouble sleeping, severe and profound emotional and
18   mental distress.
19         30.    Minor Plaintiff B.A. presented his Tort Claim on 1-16-18 and Amended
20   Tort Claim on 1-31-18 within one year of release to Plaintiff Karla Garcia's custody on
21   10-9-2017. His cause of action accrued on 10-9-2017, under Government Code Section
22   911.4 (c) (2) (A) based on the fact that Minor Plaintiff was in the custody and control of
23   defendant County DCFS to which this claim was to be presented and under (c) (3) on the
24   grounds that Minor Plaintiff was a dependent child of the juvenile court under the
25   Arnold-Kennick Juvenile Court Order (commencing with Section 200) of Part 1 of
26   Division 2 of the Welfare and Institutions Code, without a guardian ad litem or
27   conservator for purposes of filing civil actions until released to his mother, Plaintiff
28   Karla on 10-9-2017.

      THIRD AMENDED COMPLAINT                       -6-
Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 9 of 60 Page ID #:1531



 1          31.    Minor Plaintiff B.A.'s. Tort Claim was rejected on 2-15-2018. Plaintiff
 2   KARLA GARCIA ARANDA was appointed guardian ad litem for minor Plaintiff B.A.
 3          32.    Plaintiffs' counsel filed a N 570 petition and obtained a court order in
 4   dependency court pursuant to Welfare and Institutions Code section 827 to inspect and
 5   copy Plaintiffs' confidential juvenile court records and DCFS records for use in this
 6   litigation.
 7          33.    This action for damages arises from Minor Plaintiff B.A.'s more than two
 8   year forced separation from his parents, Plaintiff Karla Garcia Aranda and Plaintiff
 9   Alfredo Aranda, based on falsified domestic violence reports by two Sheriff s officers in
10   retaliation for Alfredo's complaint against said officers, based on falsified allegations,
11   based on falsified SDM Assessments, based on falsified DCFS request for protective
12   order, falsified dependency petitions, falsified court reports, falsified placement
13   agreements, and forgery, committed by at least two dozen DCFS social workers,
14   supervisors, and administrators.
15                                       INTRODUCTION
16          34.    In the Defendant County of Los Angeles ("County") and Defendant
17   Department of Children and Family Services ("DCFS"), the widespread use of perjury
18   by social workers to secure custody of hundreds of thousands of children without cause
19   reached critical mass in 2017. Approximately two thousand (2000) children were
20   removed from four thousand (4000) parents each month - a total of seventy-two
21   thousand (72,000) children and parents. Based on Defendant County's records, eighty
22   three percent (83% i.e. 1600, out of the 2000), were never abused or neglected; 10 %
23   were physically abused, and 7% were sexually abused.
24          35.    The children are warehoused in undisclosed locations without a trial or
25   evidence with limited monitored contact with parents. The visits are 2 to 4 hours per
26   week at a McDonalds or a room in the local DCFS office. Forced separation of children
27   from their parents is child abuse leading to permanent and irreparable damage.
28          36.    In 2016, approximately 1500 perjured dependency petitions were filed each

      THIRD AMENDED COMPLAINT                       -7-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 10 of 60 Page ID
                                      #:1532


 1     month by Defendant County against 1600 well cared for children (never
 2     abused/neglected) taken from 3200 parents for a total 38,400 parents and 19,200
 3     children. Court appointed attorneys instructed indigent parents to abandon their due
 4     process rights to trial on the pretext that the judge does not like them or their case. The
 5     court rubber stamped the perjury based on the no contest pleas and ordered 19,200
 6     children into foster care without trials or evidence. Each foster child brings Defendant
 7     County up to $150,000.00 per year in federal foster care funds under Title IV E of the
 8     Social Security Act and state foster care funds for a total estimated $2 Billion in 2017 for
 9     unnecessary foster care for an estimated 19,200 children seized from 38,400 parents.
10           37.    Historically, social worker perjury has been a defining issue in Defendant
11     County for over twenty (20) years. In 1995, the Legislature held statewide hearings
12     leading to enactment of Government Code Section 820.21 (Gov't Code) to curb the use
13     of social worker perjury and false evidence by removing immunity to allow parents and
14     children to hold social workers accountable. The 1995 Legislative Digest documented
15     numerous complaints of widespread perjury in dependency court proceedings; the
16     majority of the parents indigent and, on advice of counsel, pled no contest leaving the
17     perjury unchecked and rubber-stamped by "unwitting" hearing officers who ordered well
18     cared for children into foster care without evidence or trial.
19           38.    Since 1995, the unchecked use of perjury by Defendant County and
20     Defendant DCFS' social workers surged notwithstanding enactment of Gov't Code
21     Section 820.21. In 2012, approximately nine hundred (900) children were removed each
22     month from 'one thousand eight hundred (1800) parents for an estimated $1.8 Billion in
23     Title IV E federal foster care funds and state foster care funds. As alleged above, by
24     2017, the number of children removed each month surged to two thousand (2000)
25     bringing the Defendant County $2.2 billion in Title IV E federal foster care funds.
26           39.    Since enactment of section 820.21 in 1995, the unfettered use of malicious
27     perjury and falsified documents to secure custody of hundreds of thousands of children
28     for placement in foster care driven by financial incentives continues unabated in counties

        THIRD AMENDED COMPLAINT                       -8-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 11 of 60 Page ID
                                      #:1533


 1     statewide, including Defendant County. (See California Department of Social Services,
 2     Stakeholders Report, 2002). Plaintiffs herein identified hundreds of parents who also lost
 3     their children due to perjury, falsified evidence, and deception, who agreed to come
 4     forward to testify that the same thing happened to them that happened to Plaintiffs; that
 5     Defendant DCFS removed their children based on perjury, fraud, deception, and
 6     coercion without evidence or trial. The testimony of these families is consistent with the
 7     Legislative findings documented in the Legislative digest in 1995 that attorneys strongly
 8     advised parents to plead no contest to perjury and false allegations.
 9           40.    California's Little Hoover Commission also found that the overwhelming
10     majority of the children should not have been removed from parental custody into foster
11     care where the risk of abuse and neglect is ten times greater than in the general
12     population, including Defendant County, the suicide rate is double, as well as drug
13     addiction, school drop outs, and minor motherhood. (See The Little Hoover Report,
14     2005 and Report, 2002).
15           41.    Accordingly to the Los Angeles County Grand Jury in 2009, a shocking
16     70% of California prison inmates come from the foster care system, referred to herein as
17     “The faster care prison industrial complex”. But there's more, by 2017, sex slavery,
18     trafficking, and prostitution of 12-14 year old foster children under court ordered
19     supervision accounted for 70% of the sex trade statewide, including Defendant County.
20           42.    Thousands of separated children are routinely placed in harm's way in
21     Defendant County's foster care system to suffer abuse, neglect, rape suicide, drug
22     addiction, academic failure, minor motherhood, sex slavery, trafficking, and prostitution
23     in the “The Foster Care Prison Industrial Complex.”
24           43.    The Legislative intent to protect children and preserve families is set forth
25     in Welfare and Institutions Code (WIC) section 202 and section 16000 (a). Section 202
26     provides in pertinent part as follows: "The purpose of this Chapter is to provide for the
27     protection and safety of the public and each minor under the jurisdiction of the juvenile
28     court and to preserve and strengthen the minor's family ties whenever possible,

        THIRD AMENDED COMPLAINT                      -9-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 12 of 60 Page ID
                                      #:1534


 1     removing the minor from the custody of his or her parents only when necessary for his
 2     or her welfare or for the safety and protection of the public.
 3           44.      WIC section 16000 (a) provides in pertinent part as follows: "It is the intent
 4     of the Legislature to preserve and strengthen a child's family ties whenever possible,
 5     removing the child from the custody of his or her parents only when necessary for his or
 6     her welfare or for the safety and protection of the public."
 7           45.      The Legislature promulgated SDM Policy and Procedures Manual, SDM
 8     3.07 October 2015 (Structured Decision Making System) which imposes mandatory
 9     statutory duties on social workers to assess domestic violence and substance abuse, as in
10     this case, in accordance with the definitions set forth in the SDM Hotline Tools
11     Definitions, the SDM Safety Assessment Definitions, and the SDM Safety Assessment
12     Definitions.
13           46.      SDM Safety Assessment Definitions SDM Safety Assessment (p. 30)
14     imposed mandatory duties on social workers to "mark all criteria that apply" and "do not
15     mark items if the caller's information does not reach the threshold of the definition for an
16     item". "Appropriate Completion. Workers should familiarize themselves with the items
17     that are included on the safety assessment and the accompanying definitions. (p. 50)
18     What distinguishes SDM is that is ensures that every worker is assessing the same items
19     in each case, and that the responses to these items lead to specific decisions. SDM
20     ensures that the specific items that comprise the safety assessment are assessed at the
21     sometime during the initial contact ... Record the date of the safety assessment. The date
22     of assessment is typically the date that the worker made the initial face-to-face contact
23     with the child to assess safety.
24           47.      SDM Hotline Tools Definitions (p. 11) imposed mandatory statutory
25     definitions of domestic violence as follows: "incidents that occur while the child is
26     present" and on page 12 as "[t]he child has witnessed, intervened in, or is otherwise
27     aware of physical altercations, serious verbal threats, or intimidation between adults in
28     the home".

        THIRD AMENDED COMPLAINT                       -10-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 13 of 60 Page ID
                                      #:1535


 1           48.    SDM Safety Assessment Definitions (page 38) imposed the mandatory
 2     statutory threshold definition of domestic violence as follows: "[d]omestic violence
 3     likely to injure child. There have been incidents of household violence that created
 4     danger of serious physical injury to a child AND there is reason to believe that this may
 5     occur again (e.g. alleged domestic violence perpetrator and victim are still involved in
 6     relations; a pattern of household violence continues to exist) and or a recent history of
 7     one or more physical assaults between intimate members of the household known by
 8     credible reports.”
 9           49.    The SDM Hotline Tools Definitions imposed mandatory duties on social
10     workers to "Evaluate out: No Criteria are marked. Mark this decision if no criteria in
11     Section A are6 marked, which means that the report does not meet the statutory
12     requirements for an in-person response". (p. 19) The SDM Hotline Tools Definitions
13     imposed mandatory duties on social workers to “mark all criteria that apply. Do not
14     mark items if the caller's information does not reach the threshold of the definition for an
15     item.” (p. 30)
16           50.    SDM Safety Assessment Definitions in Section 1: Safety Threats (p.52)
17     imposed mandatory duties on social workers to assess critical threats in every case:
18     “This is a list of 10 critical threats (nine identified and defined and an “other”) that must
19     be assessed by every worker in every case. These threats cover the kinds of conditions
20     that, if they exist, would render a child in danger of immediate, serious harm.”
21           51.    The Legislature promulgated California Department of Social Services
22     (CDSS) Manual of Policies and Procedures (MPP) Division 31-135 to implement
23     express Legislative intent in WIC section 16000 (a) and section 202 to protect children
24     and preserve and strength family ties. The MPP provides in pertinent part, as follows:
25     GENERAL 31-001 ".1 The requirements specified in Sections 31-005 through 31-525
26     shall be met by the county in the administration of child welfare services."
27           52.    MPP Division 31-135 imposed mandatory statutory duties on Defendant
28     County, Defendant DCFS, and Defendant social workers, to "ensure" that authority to

        THIRD AMENDED COMPLAINT                      -11-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 14 of 60 Page ID
                                      #:1536


 1     remove the child exists prior to removal as follows: "when a social worker determines
 2     that the child cannot be safely maintained in his/her own home, the social worker must
 3     ensure that authority to remove a child exists prior to removal."
 4           53.      MPP Division 31-320.2 imposed mandatory statutory duties on Defendant
 5     County, Defendant DCFS, and Defendant social workers, to visit the child three times
 6     during the first 30 days in foster care.
 7           54.      MPP Division 31-320.3 imposed mandatory statutory duties on Defendant
 8     County, Defendant DCFS, and Defendant social workers, to thereafter visit the child
 9     monthly.
10           55.      MPP Division 31-330 imposed mandatory statutory duties on Defendant
11     County, Defendant DCFS, and Defendant social workers, to have monthly contacts with
12     the care provider.
13           56.      MPP Division 31-401.5 imposed mandatory statutory duties on Defendant
14     County, Defendant DCFS, and Defendant social workers, to place children in an
15     appropriate licensed or approved facility.
16           57.      MPP Division 31-410. 52 imposed mandatory statutory duties on Defendant
17     County, Defendant DCFS, and Defendant social workers, to temporarily place children
18     in an appropriate licensed or approved facility.
19           58.      Under Health and Safety Code section 1508, a valid license for foster care
20     is required.
21           59.      To "ensure that authority to remove a child [based on domestic violence and
22     substance abuse] exists prior to removal" in accordance with mandatory statutory duties
23     imposed by MPP Division 31-135, Defendant County, Defendant DCFS Policy 0070-
24     502.10 "Child Protection Hotline" imposed mandatory duties on the Child Abuse
25     Hotline worker to "identify the types of calls which constitute appropriate child abuse
26     referrals pursuant to law and Structured Decision Making (SDM) Tools and to elicit the
27     purpose of the call from the caller by allowing the caller to explain why they contacted
28     the Department and asking pertinent followup questions. Continue gathering relevant

        THIRD AMENDED COMPLAINT                      -12-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 15 of 60 Page ID
                                      #:1537


 1     information from the caller until you are able to assess whether or not a referral is
 2     warranted. 5. If you determine that a referral is warranted: b. Elicit all pertinent
 3     information known to the caller that would enable you to accurately answer the
 4     questions contained in the SDM Hotline Tool decision trees and arrive at an appropriate
 5     response determination."
 6            60.    Defendant DCFS Policy 0070-502.10 "Child Protection Hotline"
 7     'Classifying Allegations' imposed mandatory duties on workers to "complete one SDM
 8     Hotline tool for each allegation."
 9            61.    'Defendant DCFS Policy 0070-502.10 "Child Protection Hotline"
10     'Classifying Allegations' imposed mandatory duties on the worker to complete the SDM
11     Hotline tool to the referral and forward to the Supervising Children's Social Worker
12     (SCSW) and mandatory duties on the supervising worker to "review the referral and the
13     SDM Hotline tool used by the CSW for thoroughness and accuracy. If not, take action to
14     correct the referral.
15            62.    Defendant DCFS Policy 0070-537.10 "Assessment of Domestic Violence"
16     requires that a child be exposed to and or is the victim of domestic violence, and that the
17     worker complete the Structured Decision Making Safety Assessment and Family Risk
18     Assessment Forms.
19            63.    In accordance with MPP Division 31-135's mandatory duties to "ensure that
20     authority to remove a child for physical abuse exists prior to removal", Defendant DCFS
21     Policy 0070-548 "Taking Children into Temporary Custody" provides as follows:
22     "Complete the SDM Safety Assessment within two business days of initial contact for
23     all referrals ... 2. If one or more safety threats are present, and placement is the only
24     protecting intervention possible, determine legal ground for detention. This requires at
25     least one of the following: a. Parental consent; b. Exigent circumstances; c. Court order
26     for detention d. If you don't get parental consent or exigent circumstances, contact your
27     SCSW and start gathering information for a warrant." 3/8 Policy 0070-548.
28            64.    Defendant DCFS Policy 0300-303.15 "Writing the Detention Report"

        THIRD AMENDED COMPLAINT                       -13-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 16 of 60 Page ID
                                      #:1538


 1     imposes additional mandatory duties on social workers as follows: "Prior to creating the
 2     Detention Report complete the following: ... Complete the SDM Safety and Risk
 3     Assessment tools", Defendant County and Defendant DCFS' Policy 0300-303.15 also
 4     imposes mandatory duties on emergency response supervising social workers and
 5     assistant regional administrators to implement Division 31-135 as follows: "Review the
 6     packet, Detention Report, and any supporting documents, including all SDM tools used".
 7           65.     In accordance with mandatory statutory duties imposed by MPP Division
 8     31-135 to "ensure that authority to remove a child exists prior to removal", Defendant
 9     DCFS Policy 0300-303.15 "Writing the Detention Report" also requires the CSW to
10     obtain information regarding the children's medical, mental, emotional and school
11     history and potential needs ... and prior to creating the Detention Report, the CSW is
12     required to review the on-line case records to ensure the information is recorded and
13     correct. The ER SCSW is required to review the packet, Detention Report, any an~ all
14     supporting documents, including all SDM tools used. If approved, sign and date the
15     report and return the packet to the SCSW for on-line approval. The ER ARA is also
16     required to review the packet, Detention Report, any and all supporting documents,
17     including all SDM tools used.
18           66.     In accordance with mandatory statutory duties imposed by MPP Division
19     31-135 to "ensure that authority to remove a child exists prior to removal", Defendant
20     DCFS Policy 0300-503.10 "Writing the Jurisdiction Report", requires that the report be
21     based on an independent investigation by the social worker and that the DI CSW review
22     the online case record and update the case record if necessary. Section 5. Requires the
23     CSW to document all contacts in the Contact Notebook (Delivered Services Log). The
24     DI SCSW is required to review the Contact Notebook on line and the
25     Jurisdiction/Disposition packet and approve the report. The ARA is also required to
26     review the Jurisdiction/Disposition packet, including all SDM tools used, and approve
27     the report.
28           67.     Typically, Defendant DCFS social workers fabricate "authority" to remove

        THIRD AMENDED COMPLAINT                     -14-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 17 of 60 Page ID
                                      #:1539


 1     children maliciously by marking items as a risk on SDM Assessment tools that do not
 2     meet the SDM or DCFS definitions and by fabricating child abuse allegations in some
 3     1500 deceptive WIC section 300 petitions; and by covering up known material
 4     exculpatory evidence committed with malice for which there is no immunity under Gov't
 5     Code section 820.21.
 6            68.      The Defendant DCFS' systemic use of perjury, deception, lies, cover-up,
 7     and despicable criminal conduct since at least 1987, forced separation of thousands of
 8     children constituting government sanctioned child abuse with life altering damages
 9     including Minor Plaintiff B.A. Defendant DCFS social workers deprived families of
10     human, legal, and constitutional rights resulting in profound damages, civil judgments,
11     and settlements in the tens of millions of dollars and counting.
12            69.      In practice, as in this case, Defendant social workers falsified the SDM
13     Safety Assessments by marking risk and safety items they knew did not meet the DSM
14     definition to secure removal of B.A. in clear violations of mandatory duties imposed by
15     CDSS MPP Division 31-001 and 31-135 constituting felonies under Penal Code Section
16     115.
17            70.      In addition to falsified SDM Safety and Risk Assessments in violation of
18     CDSS MPP Division 31-135, Defendant social workers also filed numerous perjured
19     documents in dependency court, falsified evidence, concealed exculpatory evidence, and
20     committed forgery to conceal B.A.'s placement with an unlicensed individual for three
21     months whose day care license was revoked by the state six months prior to B.A.s'
22     placement. This individual was repeatedly investigated by law enforcement for domestic
23     violence prior to and during B.A.'s illegal placement. On numerous occasions when law
24     enforcement came to the Urbina house, B.A. was locked in the closet for hours with no
25     air or light.
26            71.      Unlicensed Urbina had no provider number, therefore, she was not paid by
27     DCFS for B.A. Plaintiff Karla was threatened by this individual that if Karla did not pay
28     her $200, she would steal B.A's identity. Karla paid the demand and Urbina still

        THIRD AMENDED COMPLAINT                       -15-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 18 of 60 Page ID
                                      #:1540


 1     purchased items using his social security number.
 2           72.    Thereafter, Defendant social workers removed B.A. from Urbina and
 3     placed him in more than a dozen foster homes until he was released to Karla's custody
 4     on October 9, 2017.
 5           73.    On 8-8-2017, Plaintiff Alfredo Aranda was sent to the Adelanto detention
 6     center for immediate deportation. At Adelanto, Alfredo was denied adequate medical
 7     care resulting in severe liver damage, suffering cruel, and unusual punishment. Alfredo
 8     was released on 2-4-2018 with severe damages due to lack of medical care causing
 9     permanent injuries.
10           74.    Plaintiffs seek redress for Defendants' cruel and inhumane forced
11     separation, child abuse, attempted deportation, perjury, falsified evidence, from cover-
12     up, and malicious violation of mandatory statutory duties imposed by MPP 31-135 and
13     31-320/2. 31-320.3, 310- 330, 31-401.5, 31-410.52, Health and Safety Code section
14     1508 (valid license required for foster care) and by California Structured Decision
15     Making Definitions; intentional infliction of emotional distress, willful and wanton
16     misconduct as well as violations of federal law pursuant to 42 U.S.C. § 1983 including
17     violations of Due Process, Fourth and Fourteenth Amendments of the United States
18     Constitution, the Civil Rights Act of 1991 and 1964, as amended, 42 U.S.C. § 2000e-3;
19     42 U.S.C § 2000e-16 et. seq., and Monell violations. Each Plaintiff alleges damages in
20     excess of $5,000,000.00.
21                                  COMMON ALLEGATIONS
22           75.    In 2013, Minor Plaintiff B.A. (age 11) was well cared for, happy, and
23     healthy in his child centered home with his mother and father, Karla Garcia Aranda, and
24     Alfredo Aranda. Karla and Alfredo were employed with no criminal records. B.A.' s
25     grades, attendance and class participation were rated as good by his teacher, Javier
26     Landarzuri. Karla and Alfredo were active in meeting with B.A.' s teachers at parent
27     teachers’ meetings.
28           76.    In October 2013, Alfredo submitted Complaint # 234483 against Los

        THIRD AMENDED COMPLAINT                     -16-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 19 of 60 Page ID
                                      #:1541


 1     Angeles Sheriffs Dept. officers, Defendants Pacheco and Espinoza, for inappropriate
 2     conduct.
 3             77.   In retaliation for Alfredo's complaint to LASD, Defendant Pacheco and
 4     Defendant Espinoza reported a false domestic violence call to the DCFS Hotline on
 5     Alfredo and Karla on December 28, 2013 to secure removal of B.A. from Alfredo and
 6     Karla's custody. The Hotline refused to open a case based an isolated incident.
 7             78.   To establish the "history" DCFS required to remove B.A., Defendant
 8     Pacheco and Defendant Espinoza falsified a second domestic violence report on 5-5-
 9     2014 to the DCFS Hotline on Alfredo Aranda and Karla Garcia purportedly received by
10     LASD on 12-29-2011.
11             79.   On 12-31-2013, Alfredo moved to his parent's home to ensure B.A. was not
12     seized by Defendant DCFS.
13             80.   On 1-9-2014, Karla met with CSW Georgina Barahona and agreed to enroll
14     in domestic violence classes and counseling. CSW Barahona questioned B.A. about the
15     domestic violence. B.A. stated that he never saw any domestic violence and was safe at
16     home.
17             81.   On 4-15-14, Karla signed a Voluntary Family Maintenance case plan with
18     DCFS to ensure B.A. was not removed from her custody.
19             82.   On 4-24-2014, the CSW requested the call log from LASD for the
20     purported DV call on 12-28-13. The CSW learned there was no such call as follows: "On
21     4/24/2014, DCFS requested the call logs to the family and home address from East Los
22     Angeles Sheriff s Department records and was informed there were no calls recorded for
23     2013 as reported by the reporting party." In addition, there was no call to LASD on
24     December 28, 2013 according to official LASD's Call Logs obtained by Karla from
25     LASD as recent as July and August 2017.
26             83.   On 5-5-2014, Defendant Pacheco and Defendant Espinoza falsified a
27     second domestic violence call to the DCFS Hotline purportedly received by LASD on
28     12-29-11, three years prior. This was another ruse/pretext for DCFS to seize B.A. from

        THIRD AMENDED COMPLAINT                    -17-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 20 of 60 Page ID
                                      #:1542


 1     Karla's custody for placement in foster care based on a "history" of domestic violence
 2     fabricated by Defendant Pacheco and Defendant Espinoza. As alleged above, as recent
 3     as July and August 2017, there was no call to LASD on 12-29-11, according to official
 4     LASD's Call Logs obtained by Karla from LASD.
 5           84.    On 5-5-2014, a DOE Defendant CSW removed B.A. from Karla's custody
 6     based on the two domestic violence referrals fabricated by Defendant Pacheco and
 7     Defendant Espinoza even though there was no call log on either 12-28-13 or 12-29-11;
 8     even though B.A. stated to CSW Barahona on 1-9-14, that he heard and observed no
 9     domestic violence, even though Alfredo was no longer in the home since 12-31-14; even
10     though Karla was in a Voluntary Case Plan under DCFS supervision; and even though
11     there was no domestic violence as defined in the Penal Code and California Structured
12     Decision Manual Definitions.
13           85.    The 8DM Definition for domestic violence requires current, ongoing DV to
14     prove/show a risk of harm to the child to justify removal. In this case, the last purported
15     domestic violence incident occurred four months prior to removal, if at all. Under the
16     statutory SDM Definitions, an incident four months prior is not "current and ongoing",
17     hence, these facts failed to meet the statutory definition to authorize removal under MPP
18     31-135. In addition, B.A. was already protected under the Voluntary Case Plan with
19     DCFS, his parents were separated with no contact as instructed by DCFS. The
20     restraining order secured by Defendants Pacheco and Defendant Espinoza against
21     Alfredo was in full force and effect.
22           86.    On 5-8-14, a DOE Defendant CSW filed a perjured WIC 300 petition and
23     detention report based on the two purported DV referrals falsified by Pacheco and
24     Espinoza. At the hearing in dependency court, Defendants Pacheco and Defendant
25     Espinoza testified that the red blotches of skin on Karla's chest and neck in the LASD
26     photo were injuries inflicted by her husband, Alfredo, knowing the red blotches were
27     caused by Karla's Lupus, an inflammatory skin condition that breaks out under periods
28     of stress and pressure. In fact, Karla broke out with the same red blotches in court as

        THIRD AMENDED COMPLAINT                     -18-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 21 of 60 Page ID
                                      #:1543


 1     shown in the photograph purporting to depict physical abuse by Alfredo.
 2           87.    The dependency court sustained the petition at the jurisdiction hearing
 3     based on the perjured testimony of Defendant Pacheco and Defendant Espinoza and
 4     immediately released B.A. to Karla's custody based on the following conditions: (1)
 5     divorce Alfredo Aranda; (2) comply with the LASD restraining order forbidding Alfredo
 6     to be around her or B.A; (3) complete court ordered programs; and (4) maintain
 7     monitored visits between B.A. and Alfredo, several hours per week.
 8           88.    From 5-8-14 continuing to 6-2-15, CSW Arroyo and SCSW Gandarilla
 9     closely supervised and monitored B.A., Karla, and Alfredo. CSW Arroyo and SCSW
10     Gandarilla confirmed and verified Karla's and B.A.'s compliance with all court orders
11     based in part, on face to face contact in the home on no less than a dozen occasions.
12           89.    On 6-2-15, CSW Arroyo and SCSW Gandarilla filed a Status Review
13     Report in dependency court that recommended jurisdiction be terminated with full
14     custody of B.A. to Karla based on Karla's full compliance with all court orders.
15           90.    CSW Arroyo and SCSW Gandarilla recommended that the court terminate
16     jurisdiction with a family law order giving mother Karla Garcia full physical and legal
17     custody of minor B.A.
18           91.    CSW Arroyo reported that "Mother has been responsible for the minor's
19     basic needs and following the court order of not having any contact with father. Mother
20     has demonstrated to be willing to comply with court orders … [B.A.] is well cared for
21     and actively participating in school." (emphasis added).
22           92.    CSW Arroyo reported that, "B.A. had continued to have weekly visits with
23     his father. B.A. is picked up by godfather Walter Rodriguez who monitors visits in the
24     area of Southgate, usually on Saturday at the park". (Status Review Report p. 9)
25           93.    CSW Arroyo reported that, "[A]n in-house assessment by CSW Arroyo to
26     evaluate the risk level for future abuse or neglect determined to be LOW ... a
27     reassessment conducted by this SCSW to re-evaluate risk for future abuse or neglect if
28     the minor remains in the care of Mrs. Garcia was determined to be LOW ... Therefore,

        THIRD AMENDED COMPLAINT                    -19-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 22 of 60 Page ID
                                      #:1544


 1     the Department is recommending that the minor remain in care of his mother Karla
 2     Garcia ... It is respectfully recommended that the court terminate jurisdiction with a
 3     family law order giving mother Karla Garcia full physical and legal custody of minor
 4     [B.A.]." (Status Review Report p. 9)
 5           94.    The next day, on 6-3-15, Huntington Park police officers conducted a drug
 6     raid on Karla's house in Karla's absence, as well as Alfredo's parents' house, and
 7     Alfredo's brother's house. The address on the warrant was Karla's old address where she
 8     had not resided for six months, not the address that they raided. These officers made a
 9     false incident report to DCFS that stated Alfredo was living in the home with Karla and
10     B.A selling drugs in B.A.' s presence, that drugs in a "clear lock bag" were found in the
11     wall cabinet in Karla's bathroom (6/23/15 detention report p. 5). However, the bathroom
12     with the baby clothes in the photo where the drugs were found, was not Karla's, but her
13     brother in law's. The tile is different, and Karla has no babies.
14           95.    On 6-4-15, DCFS received the Huntington Park police report that drugs
15     were found purportedly in Karla's bathroom noted in the Detention Report 6/23/15 by
16     Defendant CSW Melissa Ramirez and Defendant SCSW Lydia Bueno.
17           96.    On 6-5-15, Emergency Response worker DCFS investigator, Defendant
18     CSW Melissa Ramirez was assigned to investigate the LASD drug raid referral on
19     Karla's home. Karla informed Defendant CSW Ramirez and Defendant CSW Jimenez
20     that this was not her bathroom, but her brother-in law's however, Defendants failed to
21     investigate or take photos of Karla's bathroom. Karla also told Defendant CSW Ramirez
22     CSW Jimenez that she had just gone through an entire year of intensive CDFS
23     supervision, brought on by fabricated LASD reports, and that she and her family had
24     passed with flying colors. Karla explained the entire background and implored
25     Defendants Ramirez and Jimenez to go talk to CSW Arrollo and SCSW Gandarilla.
26           97.    Defendant CSW Ramirez interviewed the then current SCSW, Alejandra
27     Gandarilla. This SCSW reported that Karla had complied with all court ordered
28     programs, had an appropriate support system, that she saw no drugs or drug use, that

        THIRD AMENDED COMPLAINT                      -20-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 23 of 60 Page ID
                                      #:1545


 1     Alfredo was not residing in the home, had maintained monitored visits with B.A., and
 2     had a good and healthy relationship with his son. Defendant CSW Ramirez knew from
 3     the Status Review Report filed on 6-2-15 that CSW Arroyo assessed and re-evaluated
 4     B.A. two days prior to removal as "well cared for and actively participating in school"
 5     and recommended termination of court supervision with full custody to Karla.
 6           98.    On 6-15-15, Defendant CSW Melissa Ramirez filed a false Request for
 7     Removal Order. Defendant swore there was probable cause to believe that continuance
 8     in the home of the parents is contrary to B.A.'s welfare.
 9           99.    On 6-18-2015, Defendant CSW Melissa Ramirez, Defendant CSW Ilana
10     Lara, and Defendant SCSW Lydia Bueno, seized B.A. from Karla's custody based on the
11     6-3-2015 police report that drugs were found in Karla's bathroom and that Alfredo lived
12     in the home. This was bald fabrication based on the recommendation several days prior
13     to terminate jurisdiction based on Karla's full compliance with all court orders including
14     monitored visits with Alfredo.
15           100. On 6-19-15, Defendant CSW Lara had a face to face meeting with Martha
16     Urbina documented in the contact log. Urbina was not licensed or certified for foster
17     care. She had no DCFS provider number and would not be paid for B.A.'s care by
18     DCFS. Defendant CSW Lara falsified information in the contact log regarding Urbina.
19           101. Defendant CSW Lara falsified the contact log with regard to Urbina's
20     identifying information. The name stated is "Martha Urbina." The correct spelling is
21     Urbina The address stated is "725 112 Mayflower, Back Cal. 90270." There is no "Back,
22     California". The correct address is 6251 1/2 Mayflower in Bell, Cal. 90270. According
23     to California Community Care Licensing records, (1) Ms. Urbina's address was 6251 1/2
24     Mayflower in Bell, Cal. 90270; (2) Urbina was never licensed for foster care; and (3)
25     Community Care Licensing revoked her day care license on 1-1-15.
26           102. Defendant CSW Lara documented in the contact log that Urbina stated she
27     would be willing to care for B.A.
28           103. On 6-23-2015, Defendant CSW Melissa Ramirez and Defendant SCSW

        THIRD AMENDED COMPLAINT                     -21-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 24 of 60 Page ID
                                      #:1546


 1     Lydia Bueno filed a perjured detention report that swore Karla failed to protect B.A.
 2     from Alfredo's drug abuse in the home. This is false. As alleged above, Alfredo was out
 3     of the home since December 2014 and B.A. denied any drug use by Alfredo and denied
 4     that Alfredo resided in the home and social workers verified Karla followed her Case
 5     Plan. Defendant CSW Ronces filed a Welf & Inst Code section 300 petition under
 6     penalty of perjury on the same day based on the detention report. However, the petition
 7     and the detention report were inconsistent and contradictory. In the detention report,
 8     Defendant Ramirez and Defendant Bueno swore the opposite was true, to wit, that "[t]he
 9     family is not an intact family as it consists of mother Karla Garcia (26) and her son B.A.
10     (sic) Aranda (12). Mother and father are not together. Father Alfredo Aranda (40) has
11     monitored visits with the child B.A.". In the petition, Defendant Ronces swore Karla and
12     Alfredo resided in the home in violation of court orders and Karla thereby created
13     substantial risk of serious physical harm.
14           104. At the jurisdictional hearing on the perjured WIC 300 petition, both Karla
15     and Alfredo pled no contest to perjury on advice of counsel. The court sustained the
16     perjured petition and ordered monitored visits for B.A. several hours per week.
17           105. At twelve years old, B.A. was torn away from his parents. This family
18     separation, like so many caused by DCFS, was unlawful and was done for improper
19     motives. Predictably, the consequences were tragic.
20           106. Young B.A. spent the first few nights after his removal at temporary
21     shelters. His parents were not allowed to know where he was.
22           107. On or about June 20, 2015, Defendants CSW Lara and CSW Ramirez took
23     12-year-old B.A. to live with a DCFS-approved foster family. Understandably, B.A. had
24     a difficult time: he felt extremely sad, missed his parents, cried, and asked to be allowed
25     to call his mom and dad. Rather than respond with tenderness, sympathy or support, the
26     foster family ostracized him: they mocked him, called him names, and mistreated him.
27     He was forced to sleep in a room with no lights, which made him scared at night. To
28     punish him for being sad, he was not allowed to eat meals with the family. On one

        THIRD AMENDED COMPLAINT                     -22-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 25 of 60 Page ID
                                      #:1547


 1     occasion, the family went to a restaurant and left B.A. in the car while they ate. B.A.
 2     began to get headaches while there, but when he complained, they would ignore him or
 3     tell him words to the effect of “stop being a little girl.”
 4           108. B.A. relayed all of this to his social workers, Defendant CSWs Lara and
 5     Ramirez. On one occasion, as he was talking to them on the phone, the eldest daughter
 6     in the foster family called him derogatory names loud enough so that the CSWs could
 7     hear. Defendant CSWs Lara and Ramirez did nothing to help him.
 8           109. B.A. also relayed these accounts to his mother. Distraught by what her
 9     young son was going through, Karla called Defendant CSWs Lara and Ramirez and
10     pleaded with them to do something to help her son. Instead, Defendant CSWs Lara and
11     Ramirez began restricting Karla’s calls with B.A.
12           110. Fortunately, the foster family ultimately decided they no did not want to
13     “care” for B.A. Twelve-year-old B.A. was again taken to a temporary shelter. Shortly
14     thereafter, Defendant CSW Lara placed B.A. in the home of Martha Urbina.
15           111. At some point after the meeting with Defendant Lara and Urbina on 6-19-
16     15, exact date unknown, Defendant Lara placed B.A. in Urbina's custody continuing for
17     more than three months. There is no record of B.A.'s placement with Urbina. There is no
18     fingerprint clearance. There was no facility approval. There was no provider number. On
19     numerous occasions, Urbina threatened to steal B.A.'s identification if Karla did not pay
20     her $200.00 stating she was not being paid by County. Karla complied.
21           112. On June 29, 2015, Defendant CSW Lara had Urbina sign a DCFS document
22     entitled “Agency-Relative Caregiver Placement Agreement” which stated that Urbina
23     was a non-relative extended family member (“NREFM”). This was false, and Defendant
24     CSW Lara knew it. No one in the Aranda family had ever met or heard of Urbina before
25     Defendant CSW Lara placed B.A. in Urbina’s home.
26           113. Defendant Lara knew when she placed B.A. with Urbina on or about 6-29-
27     15, that this placement with an unlicensed individual was illegal and violated mandatory
28     statutory duties: (1) California Community Care Licensing (CCL) never issued Urbina a

        THIRD AMENDED COMPLAINT                       -23-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 26 of 60 Page ID
                                      #:1548


 1     foster care license; (2) CCL revoked Urbina's day care license in January 2015, six
 2     months prior to B.A.'s placement on 6-29-15; (3) Defendant never signed a foster parent
 3     agreement with Urbina; (4) Defendant never cleared B.A.'s placement with Defendant
 4     DCFS' Central Placement Unit in violation of DCFS written procedures; (5) DCFS'
 5     centralized placement unit did not place B.A. with Urbina in violation of DCFS written
 6     procedures; (6) DCFS' centralized placement unit has no record of B.A.'s placement with
 7     Urbina in violation of state law and DCFS written procedures.
 8           114. During B.A.’s placement in Urbina’s home, he was subjected to
 9     maltreatment, abuse and violence. Just twelve years old, he was repeatedly sexually
10     abused by a woman (Urbina) more than forty years his senior.
11           115. The composition of the apartment should have raised red flags for
12     Defendant CSW Lara: Urbina and her husband slept in one room; her son, her son’s
13     wife, and their six children slept in another room; and B.A. was left to sleep in the living
14     room. There was one bathroom for the eleven occupants of the apartment, and it
15     contained no hot water. Knowing all of that, Defendant CSW Lara left B.A. there. On
16     information and belief, Defendant CSW Lara did not document any of this.
17           116. Urbina told Karla that she would need Karla to bring food and drink if she
18     wanted B.A. to eat. She also began attempting to extort Karla, telling Karla that she
19     would use B.A.’s social security number unless Karla paid her money. Karla reported all
20     of this to Defendant CSW Lara and, later, to Defendant CSW Gladys Escobedo.
21           117. Defendant CSW Lara dismissed Karla’s complaints, telling Karla, in sum
22     and substance, “That’s not true. We know her. She’s been a foster mother before and no
23     one has ever complained.” This was a lie. Urbina had never been a foster mother. Karla
24     was telling the truth.
25           118. Defendant CSW Escobedo told Karla, in sum and substance, that she
26     shouldn’t worry, that Urbina couldn’t do anything, and that she (Escobedo) would look
27     into it. This was untrue. Defendant CSW Escobedo never made any investigation into
28     Karla’s reports.

        THIRD AMENDED COMPLAINT                     -24-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 27 of 60 Page ID
                                      #:1549


 1           119. Knowing all of this, Defendants CSW Lara and CSW Escobedo left B.A.
 2     there. On information and belief, neither Defendant ever documented any of this.
 3           120. Worried for the safety and security of her son, Karla supplemented the
 4     home with food and drink for B.A. and sent a $250.00 (two hundred fifty dollar)
 5     cashier’s check to Urbina, as she had demanded. It was all Karla could scrimp together.
 6           121. On 7-17-15 an emergency response CSW investigated a domestic violence
 7     referral at the Urbina home involving Urbina and her adult son. This worker found that
 8     domestic violence exists in the home and poses a risk of serious physical and emotional
 9     harm to children as follows: "Parents will not leave any of the children under PGM's
10     supervision at any time" referring to Urbina. The son and his wife informed this worker
11     they were moving out of the Urbina home. The CSW created a 30-day case plan signed
12     by the CSW, Urbina and her son.
13           122. Despite documented, substantiated domestic violence in an unlicensed
14     home, unsupervised and unmonitored 12-year-old B.A. was not removed from Urbina
15     for months despite numerous domestic violence reports.
16           123. As time passed, Karla became increasingly concerned about the conditions
17     B.A. was being subjected to. She repeatedly voiced those concerns to Defendant CSW
18     Lara and Defendant CSW Escobedo. They continued to dismiss her and call her a liar.
19     On information and belief, neither Defendant CSW Lara nor Defendant CSW Escobedo
20     documented any of Karla’s complaints.
21           124. Young B.A., too, reported his concerns to Defendant CSW Lara.
22     Embarrassed and unsure, he shared with Defendant CSW Lara some of the inappropriate
23     sexual things that Urbina was having him do. Defendant CSW Lara dismissed his
24     concerns, told him he was overreacting, and left him in the home. On information and
25     belief, Defendant CSW Lara did not document any of B.A.’s concerns.
26           125. On 7-17-15, Defendant CSW Escobedo replaced Defendant CSW Lara as
27     the assigned CSW for B.A. Defendant CSW Escobedo continued the cover up of B.A.'s
28     illegal placement with Urbina.

        THIRD AMENDED COMPLAINT                   -25-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 28 of 60 Page ID
                                      #:1550


 1           126. On 7-21-15, Urbina informed Defendant Escobedo on a phone call that she
 2     was no longer able to care for B.A. This call was documented in the contact log and is
 3     the first indication that B.A. was placed with Urbina. As alleged above, the only prior
 4     mention of Urbina in the contact log was the entry a month prior on 6-19-15
 5     documenting a face to face meeting between Defendant Lara and Urbina wherein Urbina
 6     indicated that she would be willing to care for B.A.
 7           127. On 7-21-15, Emergency Response worker, CSW Tanya Russell, went to the
 8     Urbina home to investigate the domestic violence referral involving Urbina and her adult
 9     son. CSW Russell interviewed B.A. in the Urbina home after he was discovered locked
10     in a room. Karla was there for a visit when Russell arrived and informed Russell that
11     B.A. was placed in this foster home. CSW Tanya Russell stated to Karla that no foster
12     children are shown in this facility. CSW Tanya Russell searched the home and found
13     B.A locked in a room. CSW Russell took no action with regard to B.A.'s illegal
14     placement. Instead, CSW Russell contacted the assigned DOE Defendant supervisor
15     (SCSW) on B.A.'s case because Urbina was ill and on her way to the hospital. The DOE
16     Defendant SCSW agreed with CSW Russell that B.A. should remain in Urbina's
17     [unlicensed, undocumented] home with Penelope, the daughter in law involved in the
18     domestic violence investigation [Contact Log [44, 45/55]
19           128. The same DOE Defendant SCSW who instructed CSW Russell to leave
20     B.A. in the Urbina home with Penelope, also instructed Defendant CSW Escobedo to
21     remove B.A. from Penelope on 7-21-15 and transport him to the home of a family
22     friend, Josephina Rendon 4542 E. 53rd Street, Bell, Cal. Of note, Rendon was
23     previously fingerprinted and approved. B.A., however, was not placed with Rendon or
24     removed from Urbina on 7-21-15.
25           129. On 7-24-15, Martha Urbina was the caregiver who signed for B.A. to
26     receive medical care with appointment at Azul Medical Clinic Dean Ferdows, M.D.
27     4316 E. Slauson Ave, Maywood, Cal. 323)773-2020. [See Azul Medical Records].)
28           130. On 7-31-15, Defendant CSW Escobedo falsified a detailed face to face

        THIRD AMENDED COMPLAINT                    -26-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 29 of 60 Page ID
                                      #:1551


 1     contact with B.A. and Renford at 4542 E. 53rd Street in the contact log which did not
 2     occur because B.A. resided with unlicensed Urbina at 6251 ½ Mayflower in Bell, Cal.
 3     90201. [Contact Logs 46/55] This contact log entry was falsified to cover up/conceal the
 4     fact that B.A. remained placed, and unsupervised in an unlicensed facility.
 5           131. On 7-31-15, Defendant CSW Escobedo forged the signature of Josefina
 6     Rendon on a "Relative Caregiver Agreement" for the purported placement of B.A. with
 7     Rendon at 5623 E. 53rd Street that never occurred. Rendon did not sign this agreement
 8     nor reside at 5623 E. 53rd Street. The true facts are that Rendon resided on 4542 E. 53rd
 9     Street, at all times herein. Defendant CSW Escobedo forged the "Relative Caregiver
10     Agreement" to conceal B.A.' s unsupervised and undocumented placement in an
11     unlicensed home.
12           132. On 8-5-15, Defendant CSW Escobedo falsified a second face to face
13     contact with B.A. at 4542 E. 53rd Street (Rendon's address) in the contact log to further
14     conceal B.A.'s unsupervised and undocumented placement in the unlicensed home of
15     Urbina at 6251 ½ Mayflower in Bell, Cal. 90201. [Contact Logs 46/55].
16           133. On 8-13-15, Nancy Lopez, Defendant County Dept. of Mental Health,
17     conducted a psychological evaluation of B.A. and filed a Psychological Examination
18     Form documenting her evaluation in the dependency court file.
19           134. On 8-14-15, Defendant CSW Ruben Jimenez falsified a third face to face
20     contact with B.A. at 4542 E. 53rd Street (Rendon's address) in the contact log to further
21     conceal B.A.'s unsupervised and undocumented placement in the unlicensed home of
22     Urbina at 6251 ½ Mayflower in Bell, Cal. 90201. [Contact Logs 46/55].
23           135. On 8-19-15, Defendant CSW Escobedo falsified a fourth detailed face to
24     face contact with B.A. and Renford at 4542 E. 53rd Street in the log that purportedly
25     occurred the next day - 8-20-2015. B.A. was not placed at 4542 E. 53rd Street on 8-19-
26     15. He remained unsupervised with unlicensed Urbina at 6251 ½ Mayflower in Bell,
27     Cal. 90201. [Contact Logs 51 and 52/55]
28           136. On 8-20-15, Defendant CSW Ruben Jimenez and Defendant SCSW Rachel

        THIRD AMENDED COMPLAINT                    -27-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 30 of 60 Page ID
                                      #:1552


 1     Simons filed a false jurisdiction/disposition report that stated on page 1 that B.A. was
 2     currently placed with Rendon at 4542 E. 53rd Street. B.A. was residing with Urbina on
 3     8-20-15. This was further concealment of B.A.' s unsupervised and undocumented
 4     placement in the unlicensed home of Urbina.
 5           137. On page 9 of the jurisdiction/disposition report, Defendant CSW Jimenez
 6     reported that Defendant conducted a face to face visit with B.A. and Karla at Rendon's
 7     home located at 4542 E. 53rd Street on 8-14-15. This is false. B.A. was residing with
 8     Urbina on 8-20-15. This was further concealment of B.A.'s unsupervised and
 9     undocumented placement in the unlicensed home of Urbina. Defendant CSW Ruben
10     Jimenez and Defendant SCSW Rachel Simons indicated that B.A. was assessed on 8-13-
11     15 by Nancy Angeles Lopez LSCW of Los Angeles County Department of Mental
12     Health, 2629 Clarendon. This assessment was also documented on the Psychological
13     Examination Form signed by Lopez and maintained in chart at the County Department
14     of Mental Health.
15           138. In 2017, however, when Karla requested B.A.'s records from DMH, she
16     was informed by Silvia Rowe Record Keeper, Record Keeper Supervisor, San Antonio
17     Family Center 2629 Clarendon Ave., 2nd Floor, Huntington Park, California 90255, that
18     "[A]fter a thorough search of our records, we are returning the request because client has
19     not been seen at this clinic in the time specified." As alleged hereinabove, B.A.'s
20     evaluation and treatment by the Mental Health Department was clearly established by
21     (1) the Psychological Examination Form signed by Lopez on 8-13-15 and (2) the
22     jurisdiction/disposition report filed on 8-20-15 that informed the court that B.A. was
23     evaluated at the County Dept of Mental Health by Nancy Lopez on 8-13-15. B.A.'s
24     DMH chart will show that on 8-13-15, Urbina was B.A.'s authorized caretaker and B.A.
25     was placed with Urbina at 6251 ½ Mayflower, not Rendon.
26           139. On 8-19-16, Defendant CSW Evita Salas and Defendant SCSW Antonia
27     Lopez filed a Status Review Report that informed the court: "On 07/08/2015 a referral
28     was submitted to DMH Specialized Foster Care program. On 07/30/2015, B.A. was

        THIRD AMENDED COMPLAINT                     -28-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 31 of 60 Page ID
                                      #:1553


 1     successfully linked to San Antonio Mental Health clinic located at 2629 Clarendon Ave.,
 2     2nd Floor; Huntington Park, CA 90255; 3230584-3700. On 08113/2015 and (sic) initial
 3     intake and assessment was completed for B.A. with Nancy Angeles- Lopez, LCSW,
 4     Psychiatric Social Worker." As alleged above, in a letter dated September 12, 2017 to
 5     Karla, Silvia Rowe, stated the following: "After a thorough search of our records, we are
 6     returning the request because client has not been seen at this clinic in the time specified."
 7           140. On page 10 of the Status Review Report, Defendant Evita Salas and
 8     Defendant SCSW Antonia Lopez informed the court that, "[O]n 08/31/2015, the
 9     therapist was informed B.A. was exhibiting feelings of sadness and difficulties
10     concentrating due to not being able to live with his mother. Therapist agreed to meeting
11     with B.A. again, but had difficulty scheduling appointment due to caregiver having a
12     death in her family. The true facts are that the "caregiver having a death in her family" is
13     Urbina. Rendon did not have a death in her family until October 2015.
14           141. On page 10 of the Status Review Report, Defendant Evita Salas and
15     Defendant SCSW Antonia Lopez stated, "The court is respectfully referred to the
16     11/02/2-16 DMH letter from San Antonio Mental Health Center". Italics in the original.
17     Defendants further informed the court that, "[O]n 10/22/2015, the therapist met with
18     [B.A.] and his caregiver Josefina Rendon." This is false. Rendon never met therapist
19     Lopez.
20           142. On page 10 of the Status Review Report, Defendant Evita Salas and
21     Defendant SCSW Antonia Lopez stated, "[F]or current case, B.A. was detained on
22     06/18/2015 and replaced twice on 06/29/2015 and 07/2112015." This is false. B.A. was
23     placed with unlicensed Urbina on 6-29-15; he was placed with Josefina Rendon on 10-1-
24     15. There was no placement on 7-21-2015. On the placement agreement dated 7-31-
25     2015 purportedly for B.A.' s placement on 7-21-2015 with Rendon at the wrong address,
26     Defendant Escobedo forged Rendon's signature.
27           143. On page 10 of the Status Review Report, Defendant Evita Salas and
28     Defendant SCSW Antonia Lopez further stated, "[A]s of7/21/2015, B.A. has been

        THIRD AMENDED COMPLAINT                      -29-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 32 of 60 Page ID
                                      #:1554


 1     placed in the Non Relative home of caregiver Josefina Rendon." Defendant Evita Salas
 2     and Defendant SCSW Antonia Lopez further stated, "This placement continued to be
 3     appropriate for B.A. The caregiver is meeting the child B.A. 's basic needs by providing
 4     food, shelter, clean clothing, medical and dental care. B.A. is thriving and doing well
 5     and had reported he likes the home of the caregiver Josefina Rendon, but hopes to
 6     reunify with his parents."
 7           144. This report is false. B.A. was placed with unlicensed Urbina on 6-29-15 and
 8     with Josefina Rendon on 10-1-15. There was no placement on 7-21-2015.
 9           145. Specifically, on 9-7-15, Urbina was the care giver who signed for B.A.'s
10     medical treatment with Dean Ferdows, M.D. 4316 E. Slauson Ave, Maywood, Cal.
11     323)773-2020.
12           146. On 9/25/15, Urbina signed for B.A.'s treatment with Dr. Foster as the
13     authorized care giver with whom B.A. resided during the time period Defendants
14     repeatedly misrepresented to the court in numerous documents, in contact logs, and in
15     forged placement agreements that Rendon was B.A' s foster mother.
16           147. On "9-31-15", Defendant CSW Escobedo forged Rendon's signature for a
17     second time on a "Foster Parent Needs and Services Summary" purportedly signed and
18     dated by Josefina Rendon. The date that both Rendon and Defendant purportedly signed
19     this document does not exist. There are only 30 days in September. Josefina did not sign
20     nor date this document. Notably, Defendant CSW Escobedo correctly checked the
21     "Replacement" box at the top of the Summary consistent with the true facts that
22     Defendant Escobedo did replace B.A with Rendon from Urbina on 10-1-15, not 7-21-15,
23     as misrepresented to the court repeatedly.
24           148. Karla refused to remain silent as these lies were presented to DCFS and to
25     the dependency court. In response, the Defendants painted her as a crazy liar. She was
26     repeatedly told by the Defendants – and the court personnel who blindly believed them –
27     that she needed to, in essence, stop her complaining and “learn how to get along.” But
28     Karla was outraged about what she and her family were being put through, terrified

        THIRD AMENDED COMPLAINT                     -30-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 33 of 60 Page ID
                                      #:1555


 1     about what was happening to her son, and frustrated at the powerlessness of her position.
 2           149. Karla finally succeeded in getting B.A. out of Urbina’s home and into the
 3     home of her longtime friend, Ms. Rendon, on or about October 1, 2015. What she hoped
 4     would be a quick resolution of the dependency case and her son’s speedy return home
 5     did not, however, materialize.
 6           150. Karla’s “complaining” about the Defendant CSWs had made her a target,
 7     and they continued to make her life miserable. In so doing, they exposed B.A. to even
 8     more trauma and harm.
 9           151. B.A. remained with Urbina until 10-1-15 when he was placed with family
10     friend, Josefina Rendon. Rendon's three adult children, as well as her neighbors, friends,
11     and relatives, have personal knowledge that B.A. was not placed with Rendon until 10-
12     1-15 as opposed to 7-21- 2015. In addition, Urbina transported B.A. to medical and
13     dental appointments until 9-25-15. Medical records of Dr. Foster and Dr. Ferdows
14     document that B.A. was placed with Urbina through 9-23-15.
15           152. When B.A. moved to Ms. Rendon’s home, he was assigned new DCFS
16     social workers: Defendants CSW Evita Salas and SCSW Antonia Lopez. On information
17     and belief, they had heard about Karla’s vocal advocacy for her family – and her
18     critiques of their colleagues – and it was clear they did not appreciate them.
19           153. Karla told Defendants CSW Salas and SCSW Lopez that Urbina was
20     continuing to harangue her; that Urbina was continuing to try to extort Karla. Defendants
21     CSW Salas and SCSW Lopez told Karla she was crazy and lying and they did nothing.
22           154. In fact, Urbina had stolen personal checks from Karla and was threatening
23     to cash them. Defendants CSW Salas and SCSW Lopez did not document any of this.
24           155. One of the court-ordered conditions imposed on Karla was that she
25     complete a domestic violence class. Karla was required to present proof of her
26     enrollment in, her participation in, and her completion of that class to Defendants CSW
27     Salas and SCSW Lopez, and she did. Defendants CSW Salas and SCSW Lopez did not,
28     however, present that information to the court. Instead, in their reports to the court, they

        THIRD AMENDED COMPLAINT                      -31-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 34 of 60 Page ID
                                      #:1556


 1     lied and said Karla was not in compliance.
 2           156. Karla complained about Defendants CSW Salas and Lopez’s actions to
 3     DCFS and to the court clerk, but that only made Defendants punish her further. By way
 4     of example:
 5           a.      As required by DCFS, Defendant CSW Salas provided Karla with bus
 6                   passes so Karla could get to her court-ordered classes and appointments.
 7                   The bus passes Defendant CSW Salas gave her, however, never had any
 8                   money on them. Karla reported this to Defendant CSW Salas, who simply
 9                   scoffed.
10           b.      As required by the court, Karla went regularly to get drug tested. However,
11                   frequently when she would appear for the test she would be told that her
12                   name was not on the list; that the social workers assigned to her case
13                   (Defendants CSW Salas and SCSW Lopez) had not alerted the testing site
14                   that Karla was supposed to be tested. Because of that, the testing site would
15                   not test Karla. Knowing it was entirely their doing, Defendants CSW Salas
16                   and SCSW Lopez would then, in their reports to the court, state that Karla
17                   was not undergoing the drug tests and that she was failing to comply with
18                   the court’s order.
19           c.      Defendants CSW Salas and SCSW Lopez continued to make false reports
20                   to the court that Karla was not participating in domestic violence classes
21                   and failed to present the certificates Karla was giving them to the court. In
22                   the end, Karla completed three separate domestic violence courses before
23                   Defendants CSW Salas and SCSW Lopez finally reported to the court that
24                   Karla had, at last, complied.
25           157. Karla complained vehemently about the Defendants’ conduct to DCFS and
26     to the court. She pointed out every lie in each of the Defendants’ reports and repeatedly
27     requested to be assigned new social workers. Those lies, after all, were consequential:
28     they were prolonging her separation from her child and exposing her son to more harm.

        THIRD AMENDED COMPLAINT                      -32-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 35 of 60 Page ID
                                      #:1557


 1           158. As Karla refused to remain silent, Defendants’ retaliation intensified.
 2           159. B.A. remained with Rendon until removed on 10-11-16 based on
 3     allegations falsified by Defendant CSWs that Rendon allowed B.A. to reside with Karla
 4     and Alfredo for three months in violation of court orders thereby putting B.A. at serious
 5     risk of physical harm.
 6           160. On 10-14-16, Defendant CSW Evita Salas and Defendant SCSW Antonia
 7     Lopez filed a perjured detention report that swore they interviewed Rendon at her home;
 8     that Rendon stated B.A. had resided with Karla and his father for the past three months;
 9     that they walked with Rendon to Karla's house where they found B.A. alone with Karla;
10     that Karla and Alfredo failed to address domestic violence.
11           161. On 10-14-2016, CSW Jimenez filed a perjured petition that Rendon failed
12     to comply with the court order in that she allowed Karla and Alfredo to have unlimited
13     and unmonitored contact with B.A., that Rendon's failure endangers B.A.'s physical
14     health and safety, and places B.A. at risk of serious physical harm, damage and danger.
15           162. The true facts are that Rendon complied with all court orders. B.A., did not
16     reside with his parents based on dozens of eye witnesses. The Defendant CSW did not
17     interview Rendon because she was not at her home. Rendon and B.A. were at Karla's for
18     dinner on a supervised visit.
19           163. B.A. was interviewed by Defendant and stated that he did not live with his
20     mother. Rendon's adult children, relatives, and neighbors and children corroborated that
21     B.A was living with Rendon when he was removed, not Karla nor did B.A. have
22     unmonitored visits with Karla or Alfredo.
23           164. On 10-14-16, Defendant CSW Jimenez filed a WIC 387 petition under
24     penalty of perjury that swore Rendon failed to comply with the court order in that she
25     allowed Karla and Alfredo to have unlimited and unmonitored contact with B.A. in
26     violation of the court order that endangers B.A.'s physical health and safety, and places
27     B.A. at risk of serious physical harm, damage and danger. This is false.
28           165. Defendants CSW Salas and SCSW Lopez went to court to personally ask

        THIRD AMENDED COMPLAINT                     -33-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 36 of 60 Page ID
                                      #:1558


 1     the court not just to remove B.A. from Ms. Rendon’s home, but to not allow him to be
 2     re-placed in the home of any of Karla’s family or friends.
 3           166. This was outrageous, vindictive conduct that had nothing to do with (and
 4     was, in fact, contrary to) B.A.’s welfare.
 5           167. Based on the fabrications in the Defendants’ reports, and at the Defendants’
 6     request, the court ordered that B.A. be removed from Ms. Rendon’s home. After court,
 7     Defendant CSW Salas sent Karla a text, taunting her.
 8           168. On 11-30-16, Defendant CSW Gloria Mejia, Defendant SCSW Stephanie
 9     Morales, and Defendant SCSW Laura Luna filed a false jurisdiction/disposition report.
10     Defendants misrepresented on page 10, that Josefina Rendon allowed Karla and Alfredo
11     to have unmonitored access to B.A. in violation of court orders. On page 11, Defendants
12     stated that B.A. said he never had unmonitored contact with his parents and did not live
13     with them. On page 12, Defendants misrepresented that Karla admitted to having
14     unmonitored contact with B.A. On page 16, Defendants reported that on 7-8-2015, B.A.
15     was referred to DMH Specialized Foster Care Program, that on 7-30-15, B.A. was
16     "successfully linked to San Antonio Mental Health Clinic located at 2629 Clarendon
17     Ave., 2nd Floor. Huntington Park, CA 90255; 323-584-3700, that on 8- 13-1\216 (sic)
18     an initial intake and assessment was completed for B.A. by Nancy Angeles-Lopez,
19     LCSW, Psychiatric Social Worker. Based on the assessment B.A. was reported he
20     presented with no symptoms or behavioral issues and did not meet medical necessity."
21           169. Meanwhile, between October 2016 and March 2017, B.A. was cycled
22     through shelters, group homes, and foster homes. He became noticeably depressed,
23     which was reported to his social worker, Defendant CSW Gloria Mejia. Defendant CSW
24     Mejia did nothing.
25           170. In the foster home where he was placed in March 2017, an older foster child
26     began to bully him. The kid would come into 14-year old B.A.’s room at night to bother
27     him after everyone was asleep; he stole B.A.’s belongings; and one night, he went into
28     B.A.’s room and molested him.

        THIRD AMENDED COMPLAINT                     -34-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 37 of 60 Page ID
                                      #:1559


 1              171. B.A. reported all of this to Defendant CSW Mejia. She told him to stop
 2     complaining and called him a liar.
 3              172. Desperate, B.A. ran away from the foster home.
 4              173. Huntington Park Police Department officers were immediately sent to
 5     Karla’s home. They ransacked it and accused her of knowing where her son was. A
 6     frantic and terrified Karla had no idea where her young son was. Afraid for his safety,
 7     she immediately called a television station and asked them to help her find her missing
 8     child.
 9              174. B.A. ultimately turned himself in to the police. He begged to be allowed to
10     return home to his mom and dad. Instead, Defendant CSW Mejia took him to a group
11     home.
12              175. At that group home, B.A. was surrounded by older teenagers. The youngest
13     of the group and the only Latino kid, B.A. was bullied. He told his mom and Defendant
14     CSW Mejia, but she did nothing.
15              176. Soon thereafter, one of the kids punched B.A., giving him a black eye.
16     Karla, seeing what had happened to her son, called Defendant CSW Mejia and begged
17     her to go talk to B.A., to see for herself what was going on. Karla also complained to
18     Defendant CSW Irma Silva about what was happening. Defendant CSW Silva went out
19     to speak with B.A. She accused him of having given himself the black eye and did
20     nothing.
21              177. Ultimately, B.A. again ran away.
22              178. This time, police officers found him. Defendant CSW Mejia took him to
23     another foster home and threatened him with serious consequences if he ever ran away
24     again.
25              179. Defendant CSW Mejia also restricted Karla’s ability to communicate with
26     her son. Karla begged to have visits and phone calls with her son but was largely denied.
27              180. At that foster home, B.A. was given so little food that he lost weight. He
28     was forced to sleep on a dirty floor where cockroaches and bugs crawled. When he told

        THIRD AMENDED COMPLAINT                      -35-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 38 of 60 Page ID
                                      #:1560


 1     Defendant CSW Mejia that he was afraid to sleep on the floor and was getting bitten by
 2     the bugs, she told him to stop complaining.
 3           181. B.A. developed obvious signs of anxiety and distress. His headaches
 4     worsened and he began going to the bathroom in his pants.
 5           182. Without asking or informing Karla, and (on information and belief) without
 6     getting a doctor’s prescription for B.A., Defendant CSW Mejia brought B.A.
 7     psychotropic drugs and directed him to take them daily.
 8           183. In May 2017, Karla filed a WIC 388 petition requesting the court to
 9     reinstate family reunification for B.A. and to order B.A. 's release to her custody.
10     Defendant CSWs informed the court that DCFS would approve said petition to reunify
11     B.A. and his mother.
12           184. On 6-15-17, Defendant Gloria Mejia and Defendant SCSW Irma Silva filed
13     a WIC 366.26 report. On page 6, Defendants stated, "[S]ince 08/18/2005, [B.A.] has had
14     five placements in which he was replaced four times on 06/29/20015,07/2112015,
15     10/1112016 and 10118/2016 .... On 07/21115 B.A was placed in the Non Relative home
16     of caregiver Josefina Rendon ... ". This is falsified evidence. B.A. was placed with
17     unlicensed Urbina on 6-29-15; there was' no placement on 7-21-2015, B.A. was placed
18     with Josefina Rendon on 10-1-15.
19           185. On page 7 of the WIC 366.26 report, Defendant Gloria Mejia and
20     Defendant SCSW Irma Silva stated that, "At this time mother has filed a 388 petition to
21     reinstate FR services ... Due to mother's compliance with court orders and case plan,
22     DCFS will approve the request .... Due to mother's compliance, DCFS used discretion to
23     liberalize visits. Mother has been picking up B.A. on Friday and returning him to his
24     placement on Sundays. Visits have gone with no incident. Child reports to being happy
25     with his mother ... On May 10, 2017, mother filed a 388 petition to reinstate FR services.
26     DCFS has requested to advance and vacate this court hearing to allow child to return
27     home of parent-mother."
28           186. B.A. was released to Karla's care on 10-9-2-17. Jurisdiction terminated on

        THIRD AMENDED COMPLAINT                      -36-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 39 of 60 Page ID
                                      #:1561


 1     October 12, 2017.
 2           187. There is no record of any contact or supervision with B.A. other than during
 3     the investigation of the domestic violence with Urbina and her son by CSW Russell who
 4     interviewed B.A. in the Urbina home on 7-21-15. More than twelve CSWs created a
 5     seamless web of deception to conceal/cover up B.A.'s placement for three months in the
 6     unlicensed home of violent Urbina.
 7                                  FIRST CLAIM FOR RELIEF
 8                           42 U.S.C. § 1983 – FOURTH AMENDMENT
 9                (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES,
10                             MELISSA RAMIREZ, LYDIA BUENO,
11                         ALEXANDRA RONCES, DEFENDANT PACHECO,
12                           DEFENDANT ESPINOZA, and DOES 1- 10)
13           188. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
14     set forth herein.
15           189. Defendant County's standard operating procedure to use perjury to detain
16     and traffic children into foster care in violation of civil rights, Penal Code §§ 115, 118,
17     and 8 U.S.C. §1621, for federal foster care funds under Title IV E of the Social Security
18     Act, is so widespread, a practice so permanent and well settled as to constitute a custom
19     or usage with the force of law inferred from the following facts: (1) enactment of
20     Government Code § 820.21 in 1995 to remove social worker immunity for perjury and
21     cover up based on Legislative findings of widespread perjury, cover-up and coercion,
22     statewide, including Defendant County; (2) numerous tort claims, complaints, and civil
23     lawsuits against Defendant County based on perjury and cover-up since 1995 and
24     enactment of § 820.21 and; (3) hundreds of parents who will attest to the use of perjury
25     and cover up by Defendant County to secure removal of their children.
26           190. The DOE CSW Defendant seized B.A. on May 5, 2014 based on two
27     domestic violence referrals the DOE Defendant knew was false, and in violation of
28     DCFS policies and procedures providing that the two referrals provided an insufficient

        THIRD AMENDED COMPLAINT                      -37-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 40 of 60 Page ID
                                      #:1562


 1     basis for removal even had they been true. Defendant Pacheco and Defendant Espinosa
 2     made each of these referrals of domestic violence incidents to DCFS despite knowledge
 3     that neither incident occurred.
 4              191. A reasonable CSW would have known that fabrications could not serve as
 5     the basis to seize and detain B.A. on May 5, 2014, and that even if the referrals were
 6     true, they still provided an insufficient basis for B.A.’s removal and that seizing B.A.
 7     would violate his Fourth Amendment rights. The DOE CSW Defendant followed
 8     Defendant County’s standard operating procedure in this regard and seized B.A.
 9     deliberately, intentionally, and with reckless or callous indifference to B.A. 's rights and
10     safety, thereby justifying the awarding of punitive damages only in an amount
11     commensurate with the nature of the Defendant's wrongful conduct and the amount of
12     Defendant's wealth.
13              192. On June 18, 2015, Defendant Ramirez and Defendant Bueno seized B.A.
14     from Plaintiffs custody based on allegations that Defendants knew was false. Defendant
15     Ramirez and Defendant Bueno falsified SDM Assessments in violation of MPP 31-001,
16     31-135, and Penal Code § 115 to maintain custody of minor Plaintiff B.A. for federal
17     foster care funds. Defendants were driven by Defendant County’s aforesaid standard
18     operating procedure to deprive/violate Fourth Amendment rights to obtain federal foster
19     care funds by committing perjury.
20              193. Defendant Ramirez and Defendant Bueno also falsified the Detention
21     Report, the Addendum, and the SDM Assessments, to continue to deprive/violate
22     Plaintiff B.A. 's constitutional rights under the Fourth Amendment, as well as those
23     rights under applicable California law rising to the level of a constitutionally protected
24     right.
25              194. It should have been apparent to a reasonable CSW that no circumstances
26     existed to seize and detain B.A. lawfully by the use of perjury that would deprive B.A.
27     of his Fourth Amendment rights. Defendant Ramirez and Defendant Bueno followed
28     Defendant County’s standard operating procedure and seized B.A. deliberately,

        THIRD AMENDED COMPLAINT                      -38-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 41 of 60 Page ID
                                      #:1563


 1     intentionally, and with reckless or callous indifference to B.A. 's rights and safety,
 2     thereby justifying the awarding of punitive damages only in an amount commensurate
 3     with the nature of the Defendant's wrongful conduct and the amount of Defendant's
 4     wealth.
 5            195. As a direct and proximate result of Defendant Pacheco, Defendant
 6     Espinoza, DOE CSW Defendant, Defendants Ramirez, and Defendant Bueno's
 7     intentional, malicious, oppressive, deprivation/violation of Minor Plaintiffs Fourth
 8     Amendment rights, Minor Plaintiff suffered, and will continue to suffer physical, mental,
 9     and emotional injury, all to an extent and in an amount subject to proof at trial. Minor
10     Plaintiff has also incurred and will continue to incur, attorneys fees, costs and expenses,
11     including those authorized by 42 U.S.C. Section 1988, to an extent and in an amount
12     subject to proof at trial.
13            196. Plaintiffs specifically allege that Defendant County’s employees’ actions,
14     customs, and/or practices, as described herein, were within the control of Defendant
15     County and within the feasibility of Defendant County, to alter, adjust, and/or correct so
16     as to prevent some or all of the unlawful acts and injury complained of herein by
17     Plaintiffs.
18                                   SECOND CLAIM FOR RELIEF
19                          VIOLATION OF CIVIL RIGHTS 42 U.S.C. § 1983
20                                  MUNICIPAL LIABILITY (MONELL)
21                   (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES)
22            197. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
23     set forth herein.
24            198. Defendant County violated Plaintiffs’ constitutional rights, as alleged
25     supra, by creating and maintaining the following unconstitutional customs and practices,
26     inter alia:
27                     i.    Defendant County's standard operating procedure to use perjury to
28                           detain and traffic children into foster care in violation of their civil

        THIRD AMENDED COMPLAINT                         -39-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 42 of 60 Page ID
                                      #:1564


 1                       rights, Penal Code §§ 115, 118, and 8 US.C. §1621 for federal foster
 2                       care funds under Title IV E of the Social Security Act, is so
 3                       widespread a practice so permanent and well settled as to constitute a
 4                       custom or usage with the force of law;
 5                ii.    Defendant County's maintaining a policy of detaining and/or
 6                       removing well cared for children from parental custody based on
 7                       falsified declarations and falsified SDM Assessments in violation of
 8                       MPP 31-001, 31-135, and Penal Code section 118;
 9                iii.   Defendant County's maintaining a policy of removing and detaining
10                       well cared for children from their parents and not returning them
11                       beyond a reasonable period after the basis for detention is negated;
12                iv.    Defendant County's failing to train, supervise and discipline its
13                       officers, agents, employees, and state actors, regarding providing
14                       and/or failing to provide the Constitutional protections guaranteed to
15                       individuals, including those under the Fourth and Fourteenth
16                       Amendments when performing actions related to child abuse and
17                       dependency proceedings.
18                v.     According to the 1995 Legislative Digest, Defendant County and
19                       Defendant DCFS social worker perjury has been a defining issue in
20                       dependency court proceedings statewide for over twenty (20) years.
21                       In 1995, the Legislature held statewide hearings leading to enactment
22                       of Government Code Section 820.21 to curb the use of perjury and
23                       false evidence by removing immunity from civil liability allowing
24                       parents and children to hold social workers accountable. The
25                       Legislature documented numerous complaints of widespread use of
26                       perjury in dependency court proceedings by social workers. The
27                       Legislature also documented that the majority of the parents on
28                       advice of counsel, pled no contest to perjured child abuse allegations

        THIRD AMENDED COMPLAINT                   -40-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 43 of 60 Page ID
                                      #:1565


 1                         leaving the perjury unchecked and rubber-stamped by "unwitting"
 2                         hearing officers. The Legislature further found hearing officers
 3                         ordered well cared for children into foster care based on unchecked
 4                         perjury without a trial.
 5           199. Despite Defendant County's awareness of its social workers’ practice of the
 6     use of perjury since at least 1995 with the enactment of Gov 't Code section 820.21 and
 7     continuing thereafter based on the millions of dollars paid to children and parents in civil
 8     judgments, that it needed to address these issues and properly train its employees,
 9     Defendant County and its employees continue to engage in the permanent, widespread,
10     and settled custom of perjured declarations, perjured petitions, perjured detention
11     reports, false jurisdiction/disposition reports, and false evidence, which led to the
12     deprivation of Plaintiffs' constitutional rights.
13           200. Defendant County, owed duties to Plaintiffs at all times to establish,
14     implement and follow policies, procedures, customs, and/or practices which confirm and
15     provide for the protections guaranteed under the United States Constitution, including
16     the Fourth and Fourteenth Amendments; to use reasonable care to select, supervise,
17     train, control, and review the activities of all of their agents, officers, employees and
18     those acting under them, including with DCFS; and further, to refrain from acting with
19     deliberate indifference to the Constitutional rights of Plaintiffs herein so as to not to
20     cause them the injuries and damages alleged herein.
21           201. Plaintiffs specifically allege that Defendant County’s policies, customs,
22     and/or practices, as described herein, were within the control of Defendant County and
23     within the feasibility of Defendant County, to alter, adjust, and/or correct so as to
24     prevent some or all of the unlawful acts and injury complained of herein by Plaintiffs.
25     ///
26     ///
27     ///
28

        THIRD AMENDED COMPLAINT                       -41-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 44 of 60 Page ID
                                      #:1566


 1                                  THIRD CLAIM FOR RELIEF
 2                         VIOLATION OF CIVIL RIGHTS 42 U.S.C. § 1983
 3             FOURTEENTH AMENDMENT (PROCEDURAL DUE PROCESS)
 4                 (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES,
 5                MELISSA RAMIREZ, LYDIA BUENO, ALEXANDRA RONCES,
 6                OFFICER PACHECO, OFFICER ESPINOZA, and DOES 1- 10)
 7           202. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
 8     set forth herein.
 9           203. Defendant Pacheco and Defendant Espinoza made two domestic violence
10     referrals to the DCFS hotline that they knew to be false.
11           204. On 6-15-15, Defendant CSW Melissa Ramirez filed a false Request for
12     Removal Order. Defendant swore there was probable cause to believe that continuance
13     in the home of the parents is contrary to B.A.' s welfare, when there was no cause.
14           205. On 6-18-2015, Defendant CSW Melissa Ramirez and Defendant SCSW
15     Lydia Bueno, seized B.A. from Karla's custody based on the 6-3-2015 falsified police
16     report that drugs were found in Karla's bathroom and that Alfredo lived in the home.
17           206. It should have been apparent to Defendant CSW Melissa Ramirez and
18     Defendant SCSW Lydia Bueno that deliberate falsification of evidence in a child abuse
19     investigation violated Plaintiff's B.A.'s constitutional rights resulting in deprivation of
20     Plaintiffs Fourth Amendment rights against unreasonable seizure and B.A.'s, Karla's, and
21     Alfredo's Fourteenth Amendment rights not to be separated without due process of law
22     except in emergencies Mabe v. San Bernardino Cnty., Dep't of Pub. Soc. Servs., 237
23     F.Ed 1101,1107 (9th Cir. 2001) (citing Stanley v. Illinois, 405 U.S. 645, 651, 93 S.
24     T.1208).
25           207. Defendants knew or should have known that Plaintiffs had familial
26     relationships that their actions would impair.
27           208. Defendants’ acts and/or omissions as alleged in throughout this entire
28     complaint constituted interference with and/or deprivation of Plaintiffs’ familial

        THIRD AMENDED COMPLAINT                      -42-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 45 of 60 Page ID
                                      #:1567


 1     relationships and/or association and were thus violations of Plaintiffs’ Fourteenth
 2     Amendment Rights to Due Process of Law.
 3             209. Further, Defendant CSW Melissa Ramirez and Defendant SCSW Lydia
 4     Bueno acted with knowledge that Plaintiffs would and did suffer immediate and serious
 5     trauma from forced separation, physical, mental and emotional distress, and acted
 6     deliberately, intentionally, and with reckless or callous indifference to Plaintiffs'
 7     fundamental protected rights under the Fourteenth Amendment to the U. S. Constitution.
 8     Defendants' conduct was intentional outrageous, oppressive, malicious and justifies the
 9     awarding of punitive damages.
10             210. On 6-23-2015, Defendant CSW Melissa Ramirez and Defendant SCSW
11     Lydia Bueno filed a perjured detention report that "[t]he family is not an intact family as
12     it consists of mother Karla Garcia (26) and her son B.A. (sic) Aranda (12). Mother and
13     father are not together. Father Alfredo Aranda (40) has monitored visits with the child
14     B.A."
15             211. Defendant CSW Melissa Ramirez and Defendant SCSW Lydia Bueno
16     fabricated evidence in the detention report of drugs found in Karla's bathroom which
17     they knew was false.
18             212. It should have been apparent to Defendant CSW Melissa Ramirez and
19     Defendant SCSW Lydia Bueno that deliberate falsification of the detention report
20     violated Plaintiffs' Fourteenth Amendment rights. No reasonable social worker would
21     believe that circumstances existed to file a perjured detention report.
22             213. Defendant CSW Melissa Ramirez and Defendant SCSW Lydia Bueno acted
23     with knowledge that Plaintiffs would and did suffer immediate and serious trauma from
24     forced separation, physical, mental and emotional distress, and acted deliberately,
25     intentionally, and with reckless or callous indifference to Plaintiffs' fundamental
26     protected rights under the Fourteenth Amendment to the U. S. Constitution. Defendants'
27     outrageous conduct justifies the awarding of punitive damages only in an amount
28     commensurate with the nature of the Defendant's wrongful conduct and the amount of

        THIRD AMENDED COMPLAINT                      -43-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 46 of 60 Page ID
                                      #:1568


 1     Defendant's wealth and exemplary damages in an amount to be determined at time of
 2     trial.
 3              214. On 6-23-2015, Defendant CSW Ronces filed a perjured Welf & Inst Code
 4     section 300 petition that directly and materially contradicted the detention report filed
 5     the same day by Defendant CSW Melissa Ramirez and Defendant SCSW Lydia Bueno.
 6     In the WIC 300 petition, Defendant Ronces swore Karla and Alfredo resided in the
 7     home in violation of court orders and Karla thereby created substantial risk of serious
 8     physical harm. The true facts are set forth in the detention report, "[t]he family is not an
 9     intact family as it consists of mother Karla Garcia (26) and her son B.A. (sic) Aranda
10     (12). Mother and father are not together. Father Alfredo Aranda (40) has monitored
11     visits with the child B.A."
12              215. It should have been apparent to Defendant CSW Ronces that deliberate
13     falsification of the WIC 300 petition violated Plaintiffs' Fourteenth Amendment rights.
14     No reasonable social worker would believe that circumstances existed to file a perjured
15     WIC 300 petition in dependency court.
16              216. Defendant CSW Ruben Jimenez and Defendant SCSW Rachel Simon filed
17     a falsified Jurisdiction/Disposition report on 8-20-2015 to maintain custody of minor
18     Plaintiff B.A. for federal foster care funds.
19              217. It should have been apparent to Defendant CSW Ruben Jimenez and
20     Defendant SCSW Rachel Simon that deliberate falsification of the
21     Jurisdiction/Disposition report violated Plaintiffs' Fourteenth Amendment rights. No
22     reasonable social worker would believe that circumstances existed to file a falsified
23     Jurisdiction/Disposition report in dependency court.
24              218. Defendant Evita Salas and Defendant SCSW Antonia Lopez filed a false
25     status report and a perjured detention report to maintain custody of minor Plaintiff B.C.
26     for federal foster care funds on 8-19-2015.
27              219. It should have been apparent to Defendant Evita Salas and Defendant
28     SCSW Antonia Lopez that deliberate falsification of a status review report violated

        THIRD AMENDED COMPLAINT                        -44-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 47 of 60 Page ID
                                      #:1569


 1     Plaintiffs' Fourteenth Amendment rights. No reasonable social worker would believe
 2     that circumstances existed to file a false status review report in dependency court.
 3           220. On 10-14-2016. Defendant Evita Salas and Defendant SCSW Antonia
 4     Lopez filed a perjured detention report removing B.A. from Josefina Rendon's custody.
 5           221. It should have been apparent to Defendant Evita Salas and Defendant
 6     SCSW Antonia Lopez that a perjured detention report violated Plaintiffs' Fourteenth
 7     Amendment rights. No reasonable social worker would believe that circumstances
 8     existed to file a perjured detention report in dependency court.
 9           222. On 11-30-2016, Defendant CSW Gloria Mejia, Defendant SCSW Stephanie
10     Morales and Defendant Laura Luna filed a falsified jurisdiction /disposition report to
11     maintain custody of minor Plaintiff B.A. for federal foster care funds.
12           223. It should have been apparent to Defendant CSW Gloria Mejia, Defendant
13     SCSW Stephanie Morales, and Defendant Laura Luna that deliberate falsification of the
14     jurisdiction /disposition report violated Plaintiffs' Fourteenth Amendment rights driven
15     by Defendant County’s and Defendant DCFS's aforesaid long standing official policies
16     and practices. No reasonable social worker would believe that circumstances existed to
17     file a falsified jurisdiction /disposition report in dependency court.
18           224. Defendant CSW Gloria Mejia's, Defendant SCSW Stephanie Morales', and
19     Defendant Laura Luna's execution of Defendant County's and Defendant DCFS's
20     aforesaid official policies and practices caused deprived/violated of Plaintiffs'
21     fundamental rights to family privacy protected by the First and Fourteenth Amendments
22     to the U.S. Constitution.
23           225. Additionally, as alleged with particularity herein, Defendants filed a
24     perjured application for a protective custody warrant, falsified SDM Assessments,
25     falsified petitions and detention reports, status review reports, falsified contact logs, and
26     repeated forgery.
27           226. It should have been apparent to a reasonable CSW that the use of perjury
28     and deception in dependency proceedings in violation of MPP 31-001, 31-135, and

        THIRD AMENDED COMPLAINT                      -45-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 48 of 60 Page ID
                                      #:1570


 1     Penal Code § 115, that led to B.A.'s two year forced separation, would have deprived
 2     Plaintiffs of due process rights to be free from deception dependency proceedings.
 3           227. Moreover, procedurally, on every occasion upon which the reauthorization
 4     and/or reapproval of the requirement that B.A. not be allowed to return home to his
 5     parents, a separate and additional violation of due process occurred.
 6           228. As a direct, legal and proximate result of Defendants’ aforementioned
 7     intentional, malicious, and oppressive conduct, Plaintiffs have suffered and continue to
 8     suffer great emotional pain and injury, as well as loss of comfort, society and support all
 9     in an amount to be determined according to proof at trial.
10           229. Plaintiffs specifically allege that Defendants’ complained of acts and/or
11     omissions, were within each of their control, and within the feasibility of each of them,
12     to alter, adjust, and/or correct so as to prevent some or all of the unlawful acts and injury
13     complained of herein by Plaintiffs.
14                                 FOURTH CLAIM FOR RELIEF
15             VIOLATION OF VIOLATION OF CIVIL RIGHTS 42 U.S.C. § 1983
16             FOURTEENTH AMENDMENT (SUBSTANTIVE DUE PROCESS)
17                (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES,
18                ILANA LARA, MELISSA RAMIREZ, GLADYS ESCOBEDO,
19                   GLORIA MEJIA, IRMA SILVA, OFFICER PACHECO,
20                 OFFICER ESPINOZA, LYDIA BUENO, RUBEN JIMENEZ,
21                   RACHEL SIMONS, EVITA SALAS, ANTONIA LOPEZ,
22                           STEPHANIE MORALES, LAURA LUNA,
23                           ALEXANDRA RONCES, and DOES 1-10)
24           230. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
25     set forth herein.
26           231. As described in detail above, Defendants unlawfully seized B.A. from his
27     parents’ home and custody and thrust him into a foster care system where he did not
28     belong. Once there, Defendants prolonged his unlawful separation from his parents in

        THIRD AMENDED COMPLAINT                      -46-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 49 of 60 Page ID
                                      #:1571


 1     order to improperly punish his mother for her zealous advocacy on his behalf.
 2           232. Defendants effectuated this over the course of several years and in a myriad
 3     of ways, including through the fabrication and falsification of police reports,
 4     investigative reports, detention reports, and dependency court petitions; through their
 5     failure to investigate the false claims that were brought against Plaintiffs in the first
 6     instance; and through their concealment of the actual work B.A.’s mother, Karla, was
 7     doing in order to reunify with her son, and through their corresponding perjury to the
 8     court in reporting her alleged non-compliance.
 9           233. In removing B.A. from his parents’ home and custody, they caused him to
10     be placed in shelters, group homes, and foster homes, where he was repeatedly
11     victimized. Tragically, despite being informed of the harms B.A. was suffering – ranging
12     from mistreatment to starvation, placement in squalid conditions, from being subjected
13     to verbal abuse, physical abuse, and sexual assaults – not a single Defendant moved to
14     protect him from the harm.
15           234. To the contrary, Defendants squarely placed him in harm’s way.
16     Defendants forced him to stay at facilities that they knew or should have known could
17     not satisfy B.A.’s basic needs, including food, hot water, and sanitary conditions; they
18     placed him in an unlicensed home, where he was exposed to domestic violence and was
19     repeatedly sexual abused, and left him there even after being fully apprised of what was
20     happening, instead choosing to methodically create a paper trail covering up their
21     misconduct; they left him in an unlicensed home where the designated foster parent
22     attempted to – and did – extort B.A.’s mother, Karla; they placed him in facilities with
23     older teenagers who bullied him, and left him in those placements after he and his
24     mother complained about the abuse; and when he finally became so desperate as to run
25     away, they forcibly medicated him using psychotropic medication without consulting his
26     mother or a physician in order to render him docile, causing him to experience
27     tremendous physical lethargy and other negative side effects. The duration, scope and
28     extent of Defendants’ misconduct is stunning. At every turn, with every complaint B.A.

        THIRD AMENDED COMPLAINT                       -47-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 50 of 60 Page ID
                                      #:1572


 1     and his mother made, Defendants reflexively called B.A. and his mother liars, ignored
 2     their pleas for help, failed to document any of their concerns or reports, fabricated
 3     documents to cover up their own misconduct, and punished the Aranda family by
 4     prolonging their already-unlawful separation.
 5           235. Defendants’ failure to protect B.A. from harm, and affirmative exposure of
 6     B.A. to harm, included:
 7                  a.    Defendants Lara and Ramirez’s failure to protect him from harm at
 8                        his June 20, 2015 placement despite information that he was being
 9                        abused, ¶¶ 107-109;
10                  b.    Defendant Lara’s failure to protect B.A. from harm, and affirmatively
11                        placing him in harm’s way, by placing B.A. at the unlicensed home
12                        of Martha Urbina under false pretenses, despite red flags that the
13                        home was ill-equipped to house him, and despite the fact that Urbina
14                        was not approved to foster children and had not undergone the
15                        background checks required to ensure that a placement is safe and
16                        appropriate, ¶¶111-115;
17                  c.     Defendants Lara, Escobedo, and a DOE SCSW’s failure to protect
18                        B.A. from harm at Urbina’s home despite reports that B.A. was being
19                        abused and documented incidents of domestic violence, id. ¶¶ 116-
20                        119, 121-127;
21                  d.    Defendant Mejia’s failure to protect B.A. from harm by taking no
22                        action despite reports that he had become noticeably depressed while
23                        cycling through various shelters, group homes, and foster homes
24                        between October 2016 and March 2017, that he had been bullied and
25                        molested by an older foster child in March 2017, and that he was
26                        being starved and forced to sleep on the floor where he was bitten by
27                        bugs, id. ¶¶ 169-172, 180-181;
28                  e.    Defendants Mejia and Silva’s failure to protect B.A. from harm by

        THIRD AMENDED COMPLAINT                     -48-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 51 of 60 Page ID
                                      #:1573


 1                         taking no action in response to B.A.’s report that he had been bullied
 2                         and assaulted by older children at a group home, id. ¶¶ 175-176; and
 3                 f.      Defendant Mejia’s failure to protect B.A. from harm, and
 4                         affirmatively placing him in harm’s way, by giving him psychotropic
 5                         drugs without a prescription and ordering him to take them each day,
 6                         id. ¶ 182.
 7           236. Defendants additionally falsified evidence over the course of B.A.’s
 8     juvenile case, thereby causing his removal, placing him in inappropriate homes, delaying
 9     his removal from those homes, and delaying his reunification with his mother. These
10     actions included:
11                 a.      Defendants Pacheco and Espinoza making two false domestic
12                         violence referrals to the DCFS hotline, id. ¶¶ 77-78, 83;
13                 b.      Defendant DOE CSW filing a perjured WIC 300 petition on May 8,
14                         2014, id. ¶ 86;
15                 c.      Defendant Ramirez filing a false Request for Removal Order on June
16                         15, 2015, id. ¶ 98;
17                 d.      Defendant Lara falsifying a contact log on June 19, 2015, id. ¶¶ 100-
18                         101;
19                 e.      Defendant Ronces filing a perjured WIC 300 petition on June 23,
20                         2015, id. ¶ 102;
21                 f.      Defendants Ramirez and Bueno filing a perjured detention report on
22                         June 23, 2015, id. ¶ 103;
23                 g.      Defendants Escobedo and Jimenez falsifying contact logs and other
24                         documents, id. ¶¶ 130-132, 134-135, 147;
25                 h.      Defendants Jimenez and Simons filing a false jurisdiction /
26                         disposition report on August 20, 2015, id. ¶¶ 136-137;
27                 i.      Defendants Salas and Lopez filing a Status Review Report containing
28                         false statements, filing false reports with the juvenile court, and filing

        THIRD AMENDED COMPLAINT                        -49-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 52 of 60 Page ID
                                      #:1574


 1                        a perjured detention report, id. ¶¶ 139-145, 156(b), (c), 160;
 2                  j.    Defendant Jimenez filing a perjured petition on October 14, 2016, id.
 3                        ¶¶ 161-162, 164;
 4                  k.    Defendants Mejia, Morales, and Luna filing a false jurisdiction /
 5                        disposition report, id. ¶ 168; and
 6                  l.    Defendants Mejia and Silva filing a false WIC 366.26 report on June
 7                        15, 2017, id. ¶ 184.
 8           237. In all of their affirmative actions and intentional omissions, Defendants
 9     acted with deliberate indifference to the objectively substantial risk of serious harm – a
10     harm of which any reasonable official would have been aware.
11           238. As a direct, legal and proximate result of Defendants’ misconduct, B.A.
12     suffered serious harm, including physical injuries, tremendous emotional distress, and
13     loss of familial association, comfort, and support.
14           239. As a direct legal and proximate result of Defendants’ misconduct, Karla and
15     Alfredo suffered serious harm, including extreme emotional distress and loss of familial
16     association, comfort, and support.
17           240. Defendant County’s policy, custom and practice of failing to adequately
18     train and supervise its employees was the driving force behind Defendants’ actions and
19     renders Defendant County liable for the actions and omissions described, and for
20     Plaintiffs’ damages.
21                                  FIFTH CLAIM FOR RELIEF
22                                          NEGLIGENCE
23          (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES, RUBEN
24       JIMENEZ, MELISSA RAMIREZ, LYDIA BUENO, ALEXANDRA RONCES,
25     GLADYS ESCOBEDO, EVITA SALAS, ANTONIA LOPEZ, RACHEL SIMONS,
26        GLORIA MEJIA, STEPHANIE MORALES, ILANA LARA, LAURA LUNA,
27                             SANDRA JIMENEZ, and DOES 1-10)
28           241. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully

        THIRD AMENDED COMPLAINT                     -50-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 53 of 60 Page ID
                                      #:1575


 1     set forth herein.
 2             242. This claim is brought pursuant to California state law.
 3             243. Each of plaintiffs’ state law claims arise from the same nucleus of operative
 4     fact as the claims in this Complaint based upon federal law and all the claims are so
 5     closely related that this Court may properly exercise its Supplemental Jurisdiction over
 6     the state law claims.
 7             244. Defendants, and each of them, owed Plaintiff B.A. a duty of reasonable care
 8     to avoid exposing him to reasonably foreseeable risks of harm or injury by acting
 9     reasonably under the circumstances complained of in this Complaint.
10             245. Defendants, and each of them, breached their duty of reasonable care during
11     the incidents complained of in this Complaint, by failing to act reasonably under the
12     circumstances.
13             246. As a direct, legal and proximate result of the aforementioned conduct,
14     Plaintiff has suffered and continues to suffer great emotional pain and injury, as well as
15     loss of comfort, society and support all in an amount to be determined according to proof
16     at trial.
17             247. As to each state law claim herein, Plaintiffs specifically allege that
18     Defendants’ complained of acts and/or omissions, were within each of their control, and
19     within the feasibility of each of them, to alter, adjust, and/or correct so as to prevent
20     some or all of the unlawful acts and injury complained of herein by Plaintiffs.
21             248. As to each state law claim herein, Defendant County is liable to Plaintiffs
22     for the acts of its public employees, for conduct and/or omissions herein alleged,
23     pursuant to the doctrine of Respondeat Superior, codified at California Government
24     Code § 815.2.
25     ///
26     ///
27     ///
28

        THIRD AMENDED COMPLAINT                      -51-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 54 of 60 Page ID
                                      #:1576


 1                                  SIXTH CLAIM FOR RELIEF
 2         NEGLIGENCE PER SE: VIOLATION OF CALIFORNIA DEPARTMENT
 3            OF SOCIAL SERVICES MANUAL OF POLICY AND PROCEDURE
 4             DIVISION 31-001,31-135,31-320.3,31-330,31-401.5, & CALIFORNIA
 5                STRUCTURED DECISION MAKING 3.0 SAFETY AND RISK
 6                                         ASSESSMENTS
 7                (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES,
 8        RUBEN JIMENEZ, MELISSA RAMIREZ, LYDIA BUENO, ALEXANDRA
 9           RONCES, GLADYS ESCOBEDO, EVITA SALAS, ANTONIA LOPEZ,
10         RACHEL SIMONS, GLORIA MEJIA, STEPHANIE MORALES, LAURA
11                          LUNA, SANDRA JIMENEZ, and DOES 1-10)
12           249. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
13     set forth herein.
14           250. By its express provisions, California Department of Social Services (CDSS)
15     Manual of Policies and Procedures, (MPP) Division 31 CHILD WELFARE SERVICES
16     PROGRAM, CHAPTER 31-000 GENERAL REQUIREMENTS, imposes mandatory
17     statutory duties on Defendant County, Defendant CDS, and Defendant social workers, as
18     follows: GENERAL 31-001 provides in pertinent part: ".1 The requirements specified in
19     Sections 31-005 through 31-525 shall be met by the county in the administration of child
20     welfare services."
21           251. The CDSS Manual of Policies and Procedures (MPP) Division 31-135,
22     imposed mandatory statutory duties on Defendant County, Defendant CDS, and
23     Defendant social workers to "ensure" that "authority" to remove B.A. exists prior to
24     removal as follows: "When a social worker determines that the child cannot be safely
25     maintained in his/her own home, the social worker must ensure that authority to remove
26     a child exists prior to removal".
27           252. The clear Legislative intent of MPP Division 31-135 to "ensure that
28     authority" exists prior to removal is to prevent the unnecessary removal to protect the

        THIRD AMENDED COMPLAINT                     -52-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 55 of 60 Page ID
                                      #:1577


 1     fundamental liberty interests in maintaining the parent-child relationship and
 2     fundamental independent liberty interest to be part of a family unit.
 3           253. MPP Division 31-320.2 imposed mandatory statutory duties on Defendant
 4     County, Defendant DCFS, and Defendant social workers, to visit the child three times
 5     during the first 30 days in foster care to ensure safety and fundamental liberty interests.
 6           254. MPP Division 31-320.3 imposed mandatory statutory duties on Defendant
 7     County, Defendant DCFS, and Defendant social workers, to visit the child monthly in
 8     foster care to ensure safety and fundamental liberty interests.
 9           255. MPP Division 31-330 imposed mandatory statutory duties on Defendant
10     County, Defendant DCFS, and Defendant social workers, to have monthly contacts with
11     the care provider, to ensure the safety and fundamental liberty interests of foster children
12     are protected.
13           256. MPP Division 31-401.5 imposed mandatory statutory duties on Defendant
14     County, Defendant DCFS, and Defendant social workers, to place children in an
15     appropriate licensed or approved facility to ensure the safety and fundamental liberty
16     interests of foster children are protected.
17           257. MPP Division 31-410. 52 imposed mandatory statutory duties on Defendant
18     County, Defendant DCFS, and Defendant social workers, to temporarily place children
19     in an appropriate licensed or approved facility to ensure the safety and fundamental
20     liberty interests of foster children are protected.
21           258. The CDSS Structured Decision Making System (SDM), Policy and
22     Procedures Manual SDM 3.0 October 2015, imposed mandatory duties on Defendant
23     social workers to complete the SDM Safety and Risk Assessments on each referral and
24     in that process, only mark conduct as a risk if the information reaches the definition for
25     an item set forth in the SDM Definitions as follows: "Step II APPROPRIATENESS OF
26     A CHILD ABUSEINEGLECT REPORT FOR RESPONSE. A. Screening Criteria,
27     "Based on the caller's concerns, mark all criteria that apply. Do not mark items if the
28     caller's information does not reach the definition for an item." (emphasis added, Policy

        THIRD AMENDED COMPLAINT                       -53-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 56 of 60 Page ID
                                      #:1578


 1     and Procedures Manual SDM 3.0, p. 30).
 2           259. In this case, the information concerning "domestic violence" and "substance
 3     abuse" did not meet the definition of a safety threat/risk as defined in the SDM Hotline
 4     Definitions, SDM Safety Assessment Definitions, or SDM Risk Assessments. That said,
 5     Defendants falsified the SDM Safety and Risk Assessments to manufacture a risk as
 6     "authority" to remove B.A. in blatant violation of mandatory statutory duties imposed by
 7     MPP 31-001 and 31-135.
 8           260. Minor Plaintiff B.A. is within the class to be protected from seizure without
 9     "authority" in violation of MPP 31-001, 31-135 and suffered the kind of injury MPP 31-
10     001, 31- 135, were enacted to prevent: removal from parental custody from 6-29-2015 to
11     10-9-2017 without "authority" under Section 31-135 as defined in the statutory SDM
12     Definitions.
13           261. DCFS placed Minor Plaintiff B.A. in an unlicensed facility from 6-29-
14     2015,to 10-1-2015 unsupervised, in violation of mandatory duties imposed by MPP
15     Division 31-320.2, MPP Division 31-320.3, MPP Division 31-330, MPP Division 31-
16     401.5, MPP Division 31-410.52.
17           262. Minor Plaintiff B.A. is within the class to be protected from illegal
18     placement in (an unlicensed facility in violation of 31-41 0.5 and 31-410.52 and suffered
19     the kind of injuries 31- 410.5 and 31-410.52 were enacted to prevent: placement with an
20     unlicensed caregiver.
21           263. Minor Plaintiff B.A. is within the class to be protected from lack of visits
22     and supervision the first month and monthly visits thereafter, and suffered the kind of
23     injuries MPP Division 31-320.2, MPP Division 31-320.3, MPP Division 31-330, were
24     enacted to prevent: placement with an unlicensed caregiver.
25           264. As a direct and proximate result of Defendants' violation of mandatory
26     duties imposed by MPP 31-001 and 3-135, MPP Division 31-320.2, MPP Division 31-
27     320.3, MPP Division 31-330, 31-410.5 and 31-410.52, Minor Plaintiff, B.A. suffered
28     forced separation for two years, and will continue to suffer physical!, mental, and

        THIRD AMENDED COMPLAINT                     -54-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 57 of 60 Page ID
                                      #:1579


 1     emotional injury, all to an extent and in an amount subject to proof at trial. Defendant
 2     County and its entity DCFS are vicariously responsible under Government Code Section
 3     815.21 and other applicable statutory and case law.
 4                                 SEVENTH CLAIM FOR RELIEF
 5                              VIOLATION OF MANDATORY DUTY
 6       (By ALFREDO ARANDA, KARLA ARANDA, and Minor Plaintiff B.A. against
 7     COUNTY OF LOS ANGELES, DCFS, RUBEN JIMENEZ, MELISSA RAMIREZ,
 8         LYDIA BUENO, ALEXANDRA RONCES, GLADYS ESCOBEDO, EVITA
 9     SALAS, ANTONIA LOPEZ, RACHEL SIMONS, GLORIA MEJIA, STEPHANIE
10             MORALES, LAURA LUNA, SANDRA JIMENEZ, and DOES 1-10)
11           265. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
12     set forth herein.
13           266. As detailed above, SDM 3.07, MPP 31-001, 31-135, 31-320.3, 31-330, 31-
14     401.5, CDFS Policy 0070-502.10 and 300-303.15, WIC §§ 16000(a) and 202, Health &
15     Safety Code § 1508, and Penal Code §§ 115 and 118 are enactments. Enactments form
16     the basis of a mandatory duty under California Government Code § 8l5.6.
17           267. These statutes apply to all members of the general public, including
18     plaintiffs, and were all designed to prevent the kind of injuries alleged herein.
19           268. Defendants did not exercise reasonable diligence in discharging their duty
20     to refrain from violating the statutory rights of plaintiffs.
21           269. As a direct and proximate cause of the aforementioned acts of defendants,
22     plaintiffs were damaged in amounts to be determined at trial.
23                                  EIGHTH CLAIM FOR RELIEF
24                                              BANE ACT
25                         (By PLAINTIFF B.A. against OFFICER PACHECO,
26                              OFFICER ESPINOZA, and DOES 1-10)
27           270. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
28     set forth herein.

        THIRD AMENDED COMPLAINT                       -55-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 58 of 60 Page ID
                                      #:1580


 1             271. This claim is brought pursuant to California state law.
 2             272. All defendants, and each of them, by doing and/or causing the acts
 3     complained of in this entire Complaint, violated Plaintiff’s civil rights per California
 4     Civil Code Sections 52.1 and 52(b) by doing the acts described herein above. Each act
 5     and/or violation of rights done by each Defendant to Plaintiff B.A. was done by way of
 6     threats, intimidation and/or coercion beyond that inherent in each act and/or violation of
 7     rights itself because, inter alia, each act was additionally a violation of personal rights
 8     under Cal. Civ. Code §43. There were also multiple coercive acts.
 9             273. Entity and/or agency defendants are liable to plaintiff for the acts of their
10     public employees, the individual defendants herein, for conduct and/or omissions herein
11     alleged, pursuant to the doctrine of Respondeat Superior, codified at California
12     Government Code § 815.2.
13             274. Defendants, and each of them, for the respective acts and violations pleaded
14     herein above, are liable to each Plaintiff for damages, and penalties and attorneys’ fees
15     as provided in California Civil Code §52(b), including but not limited to an amount no
16     less than $25,000 to Plaintiff, per each Defendant, per each violation of right, in addition
17     to all other remedies supported by or provided for by law.
18             275. Defendants, and each of them, for the respective acts and violations pleaded
19     herein above, are liable to Plaintiff for attorneys’ fees as provided in California Civil
20     Code § 52(b)(3).
21             276. Defendants, and each of them, for the respective acts and violations pleaded
22     herein above, are liable to Plaintiff for damages, penalties and attorneys’ fees as
23     provided in California Civil Code § 52.1(b).
24             277. All allegations made throughout this entire complaint, from paragraph 34
25     through 220, inclusive, are made upon information and belief of plaintiffs, and each of
26     them.
27                                               PRAYER
28             WHEREFORE, Plaintiffs, and each of them, pray for the following relief from

        THIRD AMENDED COMPLAINT                       -56-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 59 of 60 Page ID
                                      #:1581


 1     Defendants, and each of them, for each of the above causes of action:
 2           (i)     For compensatory damages, including general and special damages, as well
 3                   as incidental damages, according to proof;
 4           (ii)    For punitive damages pursuant to 42 U.S.C. §§1983, 1988 and any other
 5                   applicable laws or statutes, in an amount sufficient to deter and make an
 6                   example of each non-governmental entity Defendant;
 7           (iii)   For statutory damages and/or civil penalties, according to proof,
 8           (iv)    For prejudgment interest according to proof;
 9           (v)     For reasonable attorney fees pursuant to 42 U.S.C. §§ 1983, 1988; and any
10                   other applicable federal law provisions;
11           (vi)    For reasonable attorneys’ fees pursuant to California Civil Code §§ 52.1,
12                   52(b)(3), CCP §1021.5and any other applicable state law provisions;
13           (vii) For costs of suit; and
14           (viii) For such further relief which is just and proper.
15
16     Dated: November 4, 2019                 Respectfully Submitted,
17                                             ORANGE LAW OFFICES, P.C.
18                                             LAW OFFICE OF RACHEL STEINBACK
19                                             HADSELL STORMER RENICK & DAI LLP
20
                                               By:    /s/ Brian Olney
21                                                   Brian Olney
                                               Attorneys for Plaintiffs
22
23
24
25
26
27
28

        THIRD AMENDED COMPLAINT                      -57-
     Case 2:19-cv-01770-RGK-RAO Document 109 Filed 11/06/19 Page 60 of 60 Page ID
                                      #:1582


 1                                         JURY DEMAND
 2           Plaintiffs hereby demand a trial by jury in this action.
 3
 4     Dated: November 4, 2019                Respectfully Submitted,
 5                                            ORANGE LAW OFFICES, P.C.
 6                                            LAW OFFICE OF RACHEL STEINBACK
 7                                            HADSELL STORMER RENICK & DAI LLP
 8
                                              By:    /s/ Brian Olney
 9                                                  Brian Olney
                                              Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        THIRD AMENDED COMPLAINT                     -58-
